Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20   Entered 12/23/20 15:48:22   Page 1 of 56
                                EXHIBIT "A"




            CRESCE
                                   OFFICE LEASE

                                      BETWEEN

                           CRESCENT TC INVESTORS, L.P.

                                   (“LANDLORD”)

                                        AND

                       HIGHLAND CAPITAL MANAGEMENT, L.P.

                                     (“TENANT”)
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                                              Entered 12/23/20 15:48:22                                  Page 2 of 56




                                                           TABLE OF CONTENTS

                                                                                                                                                          -
                                                                                                                                                          PAGE

     1.     Basic Lease Information ..................................................................................................... 1
    2.      Lease Grant ......................                   ................................................................... ................ .........2
    3.      Term; Adjustment of Corn                            cement Date; Early Access..................................................                          3
    4.      Rent. .....................................................................................................................................              4
    5.      Tenant’s Use of Premises..................................................................................................... 9
    6.      Security Deposit .................................................................................................................. 10
    7.      Services to be Furnished by Landlord. ......................................................
    8.      Use of Electrical Services by Tenant. ..........................................
    9.      Repairs and Alterations. .......................................                         .....................
                                                                                                                         .
                                                                                                                         .
                                                                                                                         .
                                                                                                                         .t          ......
     IO.    Entry by Landlord .......................................................... ....................................................I5
     11.    Assignment and Subletting. .........._...............                       ......_......   ........................................................16
     12.    Liens ............................................. ..........................................                 ........................................ 18
     13.    Indemnity ........._....       ............................................................................................................. 18
     14.    Insurance. ...........................................................................................................................                  14
     15.    Mutual Waiver of Subrogation ........................................................................................... 19
     16.    Casualty Damage. ..........                       ............................................................................................. I9
     17.    Condemnation ...................................................................................................................... 2 I
     18.    Events of Default ....................                  ....................................................................................... 21
     19.    Remedies ......._............        ........................................................................................................22
     20.    Limitation of Liability......................................................................................................... 24
     21.    No Waiver ............................................................................................................................                  24
     22.    Tenant’s Right to Possession ............................................................................................. 24
     23.    Relocation .........                            .............................................................................................. 24
     24.    Holding Over ....                               ..............................................................................................24
     25.    Subordination to                                 Estoppel Certificate.........................................................._..                      25
     26.    Attorneys’ Fees.                                ............................................ .......................................
     27.
     28.    Reserved Rights ....................................................................................................................   25
     29.    Surrender of Premises ........................................................................................................         26
     30.    Hazardous Materials. ......................................................................................................... 27
     31.    Miscellaneous. ..............._. .........._.__._....  ....................................... .............................. .........27

     EXHIBITS AND RIDERS:

     EXHIBIT A-1                      OUTLINE AND LOCATION OF PREMISES
     EXHIBIT A-2                      LEGAL DESCRIPTION OF PROPERTY
     EXHIBIT B                        RULES AND REGULATIONS
     EXHIBIT C                        COMMENCEMENT LETTER
     EXHIBIT D                        WORK L E m R
     EXHIBIT E                        PARKING AGREEMENT
     EXHIBIT F                        FORM OF SUBORDINATION, NON-DISTURBANCE AND
                                      ATTORNMENT AGREEMENT

     EXHIBIT G                        FORM OF LETTER OF CREDIT
     RIDER NO. 1                      OPTIONS TO EXTEND




    The CrescentWHinhland Capital Management. L.P.
    6080490v.5 126597/00001                                                     -1-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                   Entered 12/23/20 15:48:22        Page 3 of 56




                                             OFFICE LEASE


            This Office Lease (this “Lease”) is entered into by and between CRESCENT TC
    INVESTORS, L.P., a Delaware limited partnership (“Landlord”), and HIGHLAND CAPITAL
    MANAGEMENT, L.P., a Delaware limited partnership (“Tenanf‘), and shall be effective as ofthe
    date set forth below Landlord’s signature (the “Ejfective Date”).

    I.     Basic Lease Information. The key business terms used in this Lease are defined as follows:

           A.    “Building”: The building commonly known as The Crescent@ and located at 100,
    200 and 300 Crescent Court, Dallas, Dallas County, Texas.
           B.       “Rentable Square Footage of the Building” is agreed and stipulated to be 1,134,826
    square feet.

            C.       “Premises”: The area shown on Exhibit A-1 to this Lease. The Premises are located
    on floor 7 of 200 and 300 Crescent Court and known as suite number 700. The “Rentable Square
    Foofage of fhe Premises” is deemed to be 43,515 square feet. If the Premises include, now or
    hereafter, one or more floors in their entirety, all corridors and restroom facilities located on such
    full floor(s) shall be considered part of the Premises. Landlord and Tenant stipulate and agree that
    the Rentable Square Footage of the Building and the Rentable Square Footage of the Premises are
    correct and shall not be remeasured. Landlord represents that the Rentable Square Footage of the
    Building and the Premises has been determined in accordance with ANSVBOMA 265.1-1996
    standards.

            D.      “Base Renf‘:
                                                      Annual Rate                  Monthly
                      -
                      Period                         Per Sauare Foot               Base Rent

         1/1/12     through       4/30/12                      $0                      $0
         5/1/12     through       4/30/13                    $32.65               $1 18,397.05
         5/1/13     through       4/30/14                    $33.65               $122,023.30
         5/1/14     through       4/30/16                    $33.95               $123,111.18
         5/1/16     through       4/30/19                    $34.95               $126,737.43
         5/1/19     through       4/30/20                    $35.95               $130,363.68
         5/1/20     through       4/30/22                    $36.00               $130,545.00


            E.      “Tenant’s Pro Rata Share”: The percentage equal to the Rentable Square Footage of
     the Premises divided by the Rentable Square Footage of the Building.

            F.      “Base Year” for Operating Expenses: 2012.
            G.      “Tau Base Year”: 2012.
            H.       “Term”: The period of approximately 124 months starting on the Commencement
     Date, subject to the provisions of Article 3, and other terms of this Lease.

            I.      “CommencemenfDate”: January 1,2012.

            J.      ‘SecuriQ Deposif“: $1 18,397.05.

            U       “Guarantor(s)”: None.
           L.       “BusinessDay(s)”: Monday through Friday of each week, exclusive ofNew Year’s
    Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving
    and Christmas Day (“‘Holidays”). Landlord may designate up to two (2) additional Holidays per
    calendar year, provided that the additional Holidays are commonly recognized by a majority of other
    Comparable Buildings (hereinafter defined).
          M.      “Law(s)”: All applicable statutes, codes, ordinances, orders, rules and regulations of
    any municipal or governmental entity, now or hereafter adopted, including the Americans with

    The CrescentWHiehland CaDital Manaeement. L.P.
    6080490v.5 126597/wOoI                             -1-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                                         Entered 12/23/20 15:48:22                           Page 4 of 56




    Disabilities Act and any other law pertaining to disabilities and architectural barriers (collectively,
    “ADA”),and all laws pertaining to the environment, including the Comprehensive Environmental
    Response, Compensation and Liability Act, as amended, 42 U.S.C. $9601 et seq. (“CERCLA”),and
    all restrictive covenants existing ofrecord and all rules and requirements of any existing association
    or improvement district affecting the Property.

              N.  “NormalBusiness Hours”: 7:OO A.M. to 700 P.M. on Business Days and 8:OO A.M.
    to 1:00 P.M. on Saturdays, exclusive of Holidays.

              0.          “Notice Addresses”:

    Tenant: On or after the Commencement Date, notices shall be sent to Tenant at the Premises,
    Attention: Chief Operating Officer, with a copy to: Robert Deptula, Transwestem, 5001 Spring
    Valley Road, Suite 600W, Dallas, Texas 75244. Prior to the Commencement Date, notices shall be
    sent to Tenant at the following address:

    13455 Noel Road                                  With a copy to:
    Suite 800
    Dallas, Texas 75240                              Robert Deptula
    Attn: Chief Financial                            Transwestern
    Officer                                          5001 Spring Valley Road
    Phone #: (972) 628-4132                          Suite 600W
    Fax #: (972) 628-4147                            Dallas, Texas 75244

    Landlord:                                        With a copy to:                                       And to:

    200 Crescent Court                               200 Crescent Court                                    777 Main Street
    Suite 250                                        Suite 250                                             Suite 2000
    Dallas, Texas 75201                              Dallas, Texas 75201                                   Fort Worth, Texas 76102
    Attn: Property Manager                           Ann: Senior Vice President,                           Attn: Legal Department
    Phone #: (214) 880-4500                          Property Management                                   Phone #: (817) 321-2100
    Fax #: (214) 880-4506                            Phone: (214) 880-4545                                 Fax #: (817) 321-2080
                                                     Fax: (214) 880-4547

           Rent (defined in Section 4.A) is payable to the order of Crescent TC Investors, L.P. at the
    following address: Post Ofice Box 841 772, Dallas, Texas 75284-1772 or by wire transferto Bank of
    America (Dallas, Texas), for further credit to ABA #026009593, Account #004795847668,
    Reference: Highland Capital Management, L.P.nhe Crescent@.

            P.      “other Defined Terms”: In addition to the terms defined above, an index of some of
    the other defined terms used in the text of this Lease is set forth below, with a cross-reference to the
    paragraph in this Lease in which the definition of such term can be found:

    Affiliate ..................................................        1I.E Monetary Default ................................... 18.A
    Alterations ...........................................           9.C(1) Mortgage .................................................... 25
    Audit Election Period ............................... 4.G                Mortgagee ..................................................25
    Cable ....................................................... 9.A        Operating Expenses ................................... 4.D
    Claims.                                                                  Permitted Transfer .................................                  1 1.E
    Collateral ..................................................       19.E Permitted Use ...........................................              5.A
    Commencement Date ..................,............3.A                     Prime Rate .............................................. 19.B
    Common Areas ............................................. 2                                 .................................................. 2
    Completion Estimate.............................. 16.B
             . .                                                                                 ................_........     ..................7.c
    Contamination .................................... L3O.C                 Relocated Premises .................................... 23
    Costs of Reletting ...................................              19.B Relocation Date ............................................ 23
    Excess Operating Expenses ..................... 4.B                      Rent ..........................................................4.A
    Excess
        . . Tax     Expenses          ...............................    4.H Service Failure .......................................... 7.B
    Expiration Date ........................................ 3.A             Special Installations ...................................29
    Force Majeure ........................................ 3 1.C             Taking ........................................................17
    Hazardous Material ................................ 30.12                Tax Expenses ...........................................               4.H
    Landlord Parties ......................................... I3            Tenant Parties ............................................. 13
    Landlord’s Rental Damages ...................19.B                        Tenant’s Insurance .................................. 14.A
    Leasehold Improvements ....................____._.                    29 Tenant’s Property ................................... 14.A
    Minor Alteration ......._.__..           ,........                       Tenant’s Removable Property ........_...........                         29
    The CrescentWHiehland CaDital Manaaement. L.P.
    6080490v.5 126597100001                                                -2-
    Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                                      Entered 12/23/20 15:48:22                             Page 5 of 56




        Time Sensitive Default ..........................             18.B          Work Letter ..............................................   3.C
        Transfer ..................................................   I 1.A

        2.      Lease Grant, Landlord leases the Premises to Tenant and Tenant leases the Premises from
        Landlord, together with the right in common with others to use any portions ofthe P r o p e e (defined
        below) that a ~ designated
                        e          by Landlord for the common use of tenants and others, such as sidewalks,
        common corridors, vending areas, lobby areas and, with respect to multi-tenant floors, restrooms and
        elevator foyers (the “Common Areas”). Tenant, its permitted subtenants and their employees,
        licensees and guests, shall have access to the Premises at all times, 24 hours per day, every day of
        the year, subject to reasonable access procedures required by Landlord, the Building Rules and
        Regulations and other limitations set forth in this Lease. “Property” means the Building and the
        parcel(s) of land on which it is located as more fully described on Exhibit A-2, together with all the
        Building garages and other buildings and improvements located on such land.

        3.          Term: Adiustment of Commencement Date: Delivery.

                    A.          Term. This Lease shall govern the relationship between Landlord and Tenant with
        respect to the Premises from the Effective Date through the last day of the Term specified in Section
        l.H(the “Expiration Date”), unless terminated early in accordance with this Lease. The Term of
        this Lease (as specified in Section 1.H) shall commence on the “CommencementDate”,which shall
        be January 1,2012. Tenant shall have the right to occupy the Premises from and after the Delivery
        Date subject to all ofthe terms and conditions ofthis Lease, except that Tenant shall not be required
        to pay Base Rent, but shall pay electrical costs and parkng charges for any occupancy for the
        purpose of conducting business from the Premises prior to the Commencement Date. Landlord and
        Tenant agree that for the purpose of the preceding sentence, Tenant’s occupancy for the following
        purposes shall not be deemed to be occupancy for the purpose of conducting business from the
        Premises: (i) constructing or otherwise performing the Tenant Work, (ii) installing Tenant’s
        furniture, fixtures, cabling and equipment, and (iii) testing Tenant’s data and communication
        systems. If Landlord is delayed in delivering possession of the Premises or any other space due to
        any reason, including without limitation the holdover or unlawful possession of such space by any
        third party, such delay shall not be a default by Landlord, render this Lease void or voidable, or
        otherwise render Landlord liable for damages, except as expressly set forth herein. Promptly after
        the Commencement Date, Landlord shall prepare and deliver to Tenant a commencement letter
        agreement substantially in the form attached as Exhibit C. If such commencement letter is not
        either executed by Tenant or returned to Landlord with comments within 30 days after delivery of
        same by Landlord, then Tenant shall be deemed to have agreed with the matters set forth therein.
        Notwithstanding any other provision of this Lease to the contrary, if the Expiration Date would
        otherwise occur on a date other than the last day of a calendar month, then the Term shall be
        automatically extended to include the last day of such calendar month, which shall become the
        Expiration Date.

                 B,     Construction Supervision. Landlord agrees to supervise the Tenant Work
         performed pursuant to the Work Letter, which shall be executed by Tenant and Crescent Property
         Services, Inc., as construction manager, contemporaneously with execution of this Lease. In
         consideration of such agreement, Tenant shall pay Landlord a “Construction Supervisory Fee”
         equal to 1.5% of the aggregate contract price for the Tenant Work, which may be paid from the
         unused portion of the Reimbursement Allowance (if any); provided, however, in no event shall the
         Construction Supervisory Fee exceed $29,350.00.

                 C,     Acceptance of Premises. Subject to Landlord’s obligation to perform the Landlord
         Work pursuant to the Work Letter, the Premises are accepted by Tenant in “as is” condition and
         configuration subject to any latent defects in the Premises of which Tenant notifies Landlord within
         one year after the Commencement Date (excluding latent defects in work performed by Tenant
’
         Parties (defined below) pursuant to a separate work letter agreement (the “Work Letter”), if any,
         attached aS Exhibit D). SUBJECT TO LANDLORD’S          OBLIGATION TO PERFORM THE LANDLORD
         WORK P~JRSUANTTOTHEWORKLETTER,TENANT
                                            HEREBY AGREESTHATTHE PREMISES ARE IN
        GoOD ORDER AND SATISFACTORY CONDITION AND THAT, EXCEPT AS OTHERWISE EXPRESSLY SET
         FORTH INTHIS LEASE,THERE ARENO REPRESENTATIONSOR WARRANTIESOFANY KIND,EXPRESS
        OR IMPLIED, BY LANDLORD
                              REGARDING THE PREMISES, THE BUILDING
                                                                 ORTHE PROPERTY.

               D.     Deliverv of Premises prior to Commencement Date. Landlord will deliver the
        Premises to Tenant (the actual date of delivery, the “Delivery Date”) with the Landlord work

        T h e t W H i e h l a n d Caoital Manaceemem. L.P.
        608049Ov.J 126597/O(MOl                                               -3-
    Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22            Page 6 of 56




        complete within 90 days of the full execution of the Lease (the “Oubide Delivery Dote”).
        Notwithstanding the foregoing, if for any reason (including Force Majeure) other than delay caused
        by Tenant, Landlord does not deliver possession ofthe Premises with the Landlord Work complete
        on or before the Outside Delivery Date, Tenant, as Tenant’s sole and exclusive remedy, shall be
        entitled to one ( I ) day of abatement of Base Rent (commencing after expiration of the initial four
        month Base Rent abatement provided in Section l.D and if applicable, the 17.5 month Base Rent
        abatement in lieu of the Refurbishment Allowance, and if applicable, the credit against Base Rent
        provided for in Section 31.S of the Lease) for each day after the Outside Delivery Date that the
        Premises are not delivered to Tenant in the condition required hereunder until the Delivery Date.

                 E.     Early Termination. Tenant shall have the option to terminate this Lease effective as
        of April 30,201 9 (the “TerminationDole”), provided Tenant gives notice thereof to Landlord not
        later than April 30,201 8 and provided that Tenant is not in default under the Lease at the time of the
        giving of such notice or the Termination Date. Notwithstanding anything to the contrary contained
        in the immediately preceding sentence, in the event Tenant is in default under the Lease on the
        Termination Date or upon delivery of the Termination Notice, Landlord shall notify Tenant in
        writing of such default, and Tenant shall be granted an amount of time to cure such default equal to
        the cure period applicable to the default, or if no cure period is specified, the applicable cure period
        shall be deemed to be 5 days. In the event Tenant is in default as of the Termination Date, the
        Termination Date shall be extended by the applicable cure period. In the event Tenant fails to cure
        such default during the applicablecure period, this termination option shall be null and void and the
        Lease shall continue in full force and effect as ifTenant had not delivered the Termination Notice to
        Landlord. Additionally, Tenant’s right to terminate hereunder is conditioned upon the payment in
        full by Tenant of (1) all Rent through and including the Termination Date, (2) the s u m equal to 3
        times the Base Rent payable for the month of April, 2019, and (3) the unamortized cost (using an
        amortization rate of 8%) of all tenant improvement allowances (whether used toward the Tenant
        Work or as a credit against Rent), leasing commissions, club memberships and legal fees actually
        paid or provided by Landlord in connection with the Lease, as the same may be modified or
        amended (collectively, the “Terminafion PaymenP’). The Termination Payment must be paid on or
        before the Termination Date. Landlord shall provide Tenant with an amortization schedule showing
        the calculation of the Termination Payment within thirty (30) days after receipt of Tenant’s written
        request for such a schedule from time to time and the Termination Payment (calculated as of the
        Commencement Date) shall be set forth in the commencement letter. After Landlord’s receipt ofthe
        full Termination Payment, neither party shall have any rights, liabilities or obligations under this
        Lease for the period accruing after the Termination Date, except (i) Tenant shall surrender the
        Premises in the condition required under this Lease, and (ii) those which, by the provisions of this
        Lease, expressly survive the termination of this Lease.

        4.       -
                 Rent.

                A.       Pavments. As consideration for this Lease, commencing on the Commencement
        Date, Tenant shall pay Landlord, without any demand, setoff or deduction, except as expressly set
        forth herein, the total amount of Base Rent;Tenant’s Pro Rata Share of Excess Operating Expenses
        (defined in Section 4.B), Tenant’s Pro Rata Share of Excess Tax Expenses (defined in Section 4.H)
        and any and all other sums payable by Tenant under this Lease (all of which are sometimes
        collectively referred to as “Rent”). Tenant shall pay and be liable for Tenant’s allocable portion of
        all rental, gross receipts, sales and use, or other taxes, if any, imposed upon or measured by rents,
        receipts or income attributable to ownership, use, occupancy, rental, leasing, operation or possession
        of the Property, other than Landlord’s estate, income or franchise taxes.. The monthly Base Rent,
        Tenant’s Pro Rata Share of Excess Operating Expenses and Tenant’s Pro Rata Share of Excess Tax
        Expenses shall be due and payable in advance on the first day of each calendar month without notice
        or demand, provided that the installment of Base Rent for the first full calendar month of the Term
        shall be payable upon the execution of this Lease by Tenant. All other items of Rent shall be due
        and payable by Tenant on or before 30 days after billing by Landlord. All payments ofRent shall be
’
        by good and sufficient check or by other means (such as automatic debit or electronic transfer)
        acceptable to Landlord. If the Term commences on a day other than the first day of a calendar
        month, the monthly Base Rent and Tenant’s Pro Rata Share of any Excess Operating Expenses for
        the month shall be prorated on a daily basis based on a 365 day calendar year, and such prorated
        amount shall be due and payable on the first day of the month following the Commencement Date,
        Landlord’s acceptance of less than the correct amount of Rent shall be considered a payment on
        account ofthe earlies Rent due. NO endorsement or statement on a check or letter accompanying a
        check or Payment shall be considered an accord and satisfaction, and either party may accept such

        The CrescentWHiphland Caoital Manaeement. L.P.
        6080490v.5 126597lOCulO1                          -4-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20               Entered 12/23/20 15:48:22           Page 7 of 56




    check or payment without such acceptance being considered a waiver of any rights such party may
    have under this Lease or applicable Law. Furthermore, Landlord shall have the right to return or
    refuse acceptance of any payments made to Landlord’s lockbox address after an event of default has
    occurred. Tenant’s covenant to pay Rent is independent of every other covenant in this Lease.

            B.       Excess Oaeratine Exaenses. Tenant shall pay Tenant’s Pro Rata Share of the
    amount, if any, by which Operating Expenses (defined in Section 4.D) for each calendar year during
    the Term exceed Operating Expenses for the Base Year (the “Excess Operating Ewpenses”).
    Notwithstanding the foregoing, Tenant’s Pro Rata Share of Controllable Expenses (defined below)
    shall not increase by more than 5% over Tenant’s Pro Rata Share of Controllable Expenses in the
    previous calendar year, including the Base Year, on a non-cumulative, compounded basis. The term
    “Controfhble Expenses” means all Operating Expenses excluding expenses relating to the cost of
    utilities, insurance, real estate taxes and assessments, and other expenses not within Landlord’s
    control arising from increases to minimum wage laws or other similar legal requirements. If
    Operating Expenses in any calendar year decrease below the amount of Operating Expenses for the
    Base Year, Tenant’s Pro Rata Share of Excess Operating Expenses for that calendar year shall be $0.
    In no event shall Base Rent be reduced if Operating Expenses for any calendar year are less than
    Operating Expenses for the Base Year. On or about January 1 of each calendar year, Landlord shall
    provide Tenant with a good faith estimate ofthe Excess Operating Expenses for such calendar year
    during the Term. On or before the first day of each month, Tenant shall pay to Landlord a monthly
    installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the Excess
    Operating Expenses. If Landlord determines that its good faith estimate of the Excess Operating
    Expenses was incorrect, Landlord may provide Tenant with a revised estimate. After its receipt of
    the revised estimate, Tenant’s monthly payments shall be based upon the revised estimate. If
    Landlord does not provide Tenant with an estimate of the Excess Operating Expenses by January I
    of a calendar year, Tenant shall continue to pay monthly installments based on the most recent
    estimate(s) until Landlord provides Tenant with the new estimate. Upon delivery of the new
    estimate, an adjustment shall be made for any month for which Tenant paid monthly installments
    based on the same year’s prior incorrect estimate(s). Tenant shall pay Landlord the amount of any
    underpayment within 30 days after receipt ofthe new estimate. Any overpayment shall be credited
    against the next sums due and owing by Tenant or, if no hrther Rent is due, refunded directly to
    Tenant within 30 days of determination. The obligation of Tenant to pay for Excess Operating
    Expenses as provided herein shall survive the expiration or earlier termination of this Lease, except
    as provided in Section 4.C below.

            C.      Reconciliation of Operating Exaenses. Within 120 days after the end of each
    calendar year or as soon thereafter as is practicable, Landlord shall furnish Tenant with a statement
    of the actual Operating Expenses and Excess Operating Expenses for such calendar year. If the most
    recent estimated Excess Operating Expenses paid by Tenant for such calendar year are more than the
    actual Excess Operating Expenses for such calendar year, Landlord shall apply any overpayment by
    Tenant against Rent due or next becoming due; provided, if the Term expires before the
    determination of the overpayment, Landlord shall, within 30 days of determination, refund any
    overpayment to Tenant after first deducting the amount of Rent due. If the most recent estimated
    Excess Operating Expenses paid by Tenant for the prior calendar year are less than the actual Excess
    Operating Expenses for such year, Tenant shall pay Landlord, within 30 days after its receipt of the
    statement of Operating Expenses, any underpayment for the prior calendar year. Notwithstanding
    anything to the contrary contained herein, in the event Landlord fails to charge to Tenant any item of
    Operating Expenses on or before December 31 of the year following the calendar year (the
    “Inclusion Year”)for which such item should have been included in Operating Expenses, Landlord
    waives its right to collect such item from Tenant for the Inclusion Year only. The foregoing waiver
    shall not apply to installments or amortization payments which may be allocated to years following
    the Inclusion Year.

            D.     Oaeratine ExDenses Defined. ~‘0peratingExpenses”means          all costs andexpenses
    incurred or accrued in each calendar year in connection with the ownership, operation, maintenance,
    management, repair and protection of the Property which are directly attributable or reasonably
    allocable to the Building, including Landlord’s personal property used in connection with the
    Property and including all costs and expenditures relating to the following:

                   (1)   Operation, maintenance, repair and replacements of any part of the Property,
    including the mechanical, electrical, plumbing, HVAC, vertical transportation, fire prevention and
    warning and access Control Systems; materials and supplies (such as light bulbs and ballasts);

    The Crercent@/HiehlandCaoital Manaeement, L.P.
    6080490v.5 126597/00001                          -5-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22            Page 8 of 56

                                                                                                                     i




    equipment and tools; floor, wall and window coverings; personal property; required or beneficial
    easements; and related service agreements and rental expenses.

                     (2)    Administrative and management costs and fees, including accounting,
    information and professional services (except for negotiations and disputes with specific tenants not
    affecting other parties), provided that the management fee shall not exceed 3% of gross revenues for
    the Property ;management office(s); and wages, salaries, benefits, reimbursable expenses and taxes
    (or allocations thereof) for full and part time personnel involved in operation, maintenance and
    management at or below the level of regional property manager.

                   (3)    Janitorial service; window cleaning; waste disposal; gas,water and sewer and
    other utility charges (including add-ons); and landscaping, including all applicable tools and
    supplies.

                     (4)     Property, liability and other insurance coverages carried by Landlord,
     including deductibles and risk retention programs and a proportionate allocation of the cost of
    blanket insurance policies maintained by Landlord and/or its Affiliates (defined below). Landlord
    agrees to maintain deductibles which are consistent with those maintained by Comparable Landlords
     (hereinafter defined) owning Comparable Portfolios (hereinafter defined) using sound business
    judgment, and in any event, the amount oflandlord’s property insurance deductible for purposes of
     this Lease shall be capped at $100,000.00. A “Comparable Landlord” shall mean a reasonably
     prudent commercial office building landlord comparable to Landlord and its Affiliates owning a
     commercial office building portfolio comparable to that owned by Landlord and its Afiliates in
     quantity, size, type and quality (a “Comparable Por!/o/io”).

                    (5)     Compliance with Laws, including license, permit and inspection fees @ut not
    in duplication of capital expenditures amortized as provided in Section 4.D(8)); and all expenses and
    fees, including attorneys’ fees and court or other venue of dispute resolution costs, incurred in
    negotiating or contesting real estate taxes or the validity and/or applicability of any governmental
    enactments which may affect Operating Expenses; provided Landlord shall credit against Operating
    Expenses any refunds received from such negotiations or contests to the extent originally included in
    Operating Expenses (less Landlord’s costs).

                     (6)      Building safety services, to the extent provided or contracted for by Landlord.

                    (7)      Goods and servicespurchased from Landlord’s subsidiaries and Affiliates to
    the extent the cost of same is generally consistent with rates charged by unafiiliated third parties for
    similar goods and services.

                    (8)     Amortization of capital expenditures incurred: (a) to conform with Laws
    which are amended, become effective, or are interpreted or enforced differently, after the date ofthis
    Lease; (b) to provide or maintain building standards (other than building standard tenant
    improvements); or (c) with the intention of promoting safety or reducing or controlling increases in
    Operating Expenses, such as lighting retrofit and installation of energy management systems. Such
    expenditures shall be. amortized uniformly over the following periods of time (together with interest
    on the unamortized balance at the Prime Rate (defined in Section 19.B)as ofthe date incurred plus
    2%): for building improvements, the shorter of 10 years or the estimated usehl life of the
    improvement; and for all other items, 3 years for expenditures under $50,000 and 5 years for
    expenditures in excess of $50,000. Notwithstanding the foregoing, Landlord may elect to amortize
    capital expenditures under this subsection over a longer period of time based upon (i) the purpose
    and nature of the expenditure, (ii) the relative capital burden on the Property, (iii) for cost savings
    projects, the anticipated payback period, and (iv) otherwise in accordance with sound real estate
    accounting principles consistently applied.

           During the Term, Landlord will allocate Operating Expenses forthe Property to the Building
    on a consistent basis from year to year.

            E.       Exclusions from Operatine Expenses. Operating Expenses exclude the following
    expenditures:

                    (1)     Leasing commissions, attorneys’ fees and other expenses related to leasing
    tenant space and constructing improvements for the sole benefit of an individual tenant (including
    any costs incurred in connection with alterations required to conform with Laws which are mended,

    p
    6080490v.5 126597/Mx)oI                            -6-

                                                                                                                0.
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22          Page 9 of 56




   become effective, or are interpreted or enforced differently, after the date of this Lease on any single
   tenant floor of the Building).

                  (2)    Goods and services furnished to an individual tenant of the Building which are
    above building standard or which are separately reimbursable directly to Landlord in addition to
    Excess Operating Expenses.

                   (3)     Repairs, replacements and general maintenance paid by insurance proceeds
    (or which would have been paid by insurance proceeds had Landlord maintained the insurance
    required to be maintained by Landlord under this Lease) or condemnation proceeds or another tenant
    (outside of Operating Expenses) or responsible third party.

                     (4)Except as provided in Section 4.D(8), depreciation, amortization, interest
    payments on any encumbrances on the Property and the cost of capital improvements, additions or
    replacements.

                    (5)    Costs of installing any specialty service, such as an observatory, broadcasting
    facility, luncheon club, or athletic or recreational club.

                  (6)    Expenses for repairs or maintenance related to the Property which have been
    reimbursed to Landlord pursuant to warranties or service contracts.

                   (7)    Costs (other than maintenance costs) of any art work (such as sculptures or
    paintings) used to decorate the Building.

                   (8) Principal and interest payments on indebtedness secured by liens against the
    Property, or costs of refinancing such indebtedness.

                   (9)    Rental, gross receipts, sales and use, or other taxes, if any, imposed upon or
    measured by rents, receipts or income attributable to ownership, use, occupancy, rental, leasing,
    operation or possession of the Property which have been paid by tenants pursuant to Section 4.A.

                     (1 0)    Tax Expenses which are paid or payable separately pursuant to Section 4.H.

                     (1 1)    Electrical service costs paid or payable separately pursuant to Section 4.1.

                     (12)     Salaries ofofficers and executives of Landlord, except as included in Section
    4.D(2).

                   (13) Expenses incurred in leasing or procuring new tenants, including advertising
    and marketing expenses and expenses for preparation of leases or renovating space for new tenants,
    rent allowances, lease takeover costs, payment of moving costs and similar costs and expenses.

                     (14)     The cost of any work or service performed for any tenant (including Tenant)
    at such tenant’s cost.

                     (15)     Costs incurred as a result of the gross negligence or willful misconduct by
    Landlord or its agents.

                   (16) Costs, penalties and fines incurred due to the violation by Landlord or any
    other tenant of the Building of Laws, or the terms and conditions of any lease pertaining to the
    Building, except such as may be incurred by Landlord in contesting in good faith the alleged
    violation.

                  (17) Landlord’s general overhead and general administrative expenses except as
    provided in Section 4.D(2).

                    ( I 8) G w d s and services purchased from Landlord’s subsidiaries and Affiliates to
    the extent the cost ofsame is not generally consistent with rates charged by unaffiliated third parties
    for similar goods and services,

                  (19) Compensation paid to clerks, attendants or other persons in commercial
    concessions other than the Parking Facilities (such as a snack bar, restawant or newsstand),


    The CrescentWHiehland Capital Management. L.P.
    6080490v.J 126597loooOl                            -7-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                   Entered 12/23/20 15:48:22        Page 10 of
                                         56




                     (20)    Costs incurred for use of any portion of the Property for special events or
   private events.

                  (21) All costs arising from the release, removal or remediation (including
   encapsulation) of Hazardous Materials in or about the Premises, the Building or the Property,
   including, without limitation, Hazardous Materials in the ground water or soil, unless caused by the
   acts or omissions of any Tenant Party.

                     (22)    Charitable or political contributions.’

                (23) Rental loss, bad debt or capital expenditure reserve accounts (other than
   escrow accounts for the payment of property taxes and insurance premiums).

                  (24)       Any portion of Landlord’s insurance premiums resulting from a specific use
   by another tenant.

                     (25)    Rent paid under any ground lease.

                 (26) Rental of items which if purchased would constitute a capital expenditure
   which could not be included in Operating Expenses pursuant to Section 4.D(8) above.

           F.      Proration of Operating Expenses: Adiustments. If Landlord incurs Operating
   Expenses for the Property together with one or more other buildings or properties, whether p u t
   to a reciprocal easement agreement, common area agreement or otherwise, the shared costs and
   expenses shall be equitably prorated and apportioned by Landlord between the Property and the
   other buildings or properties. If the Building is not 100% occupied during any calendar year or
   partial calendar year or if Landlord is not supplying services to 100% of the total Rentable Square
   Footage of the Building at any time during a calendar year or partial calendar year, Operating
   Expenses shall be determined as if the Building had been 100% occupied and Landlord had been
   supplying services to 100% of the Rentable Square Footage of the Building during that calendar
   year. If Tenant pays for Tenant’s Pro Rata Share of Excess Operating Expenses based on increases
   over a “Bow Year” and Operating Expenses for a calendar year are determined as provided in the
   prior sentence, Operating Expenses for the Base Year shall also be determined as ifthe Building had
   been 100% occupied and Landlord had been supplying services to 100% of the Rentable Square
   Footage of the Building. The extrapolation of Operating Expenses under this Section shall be
   performed by Landlord by adjusting the cost of those components of Operating Expenses that are
   impacted by changes in the occupancy of the Building.

           C.       Audit Rights. Within 90 days after Landlord furnishes its statement of actual
   Operating Expenses for any calendar year (including the Base Year) (the “Audit Election Perios’),
   Tenant may, at its expense, elect to audit Landlord’s Operating Expenses for such calendar year
   only, subject to the following conditions: (1) there is no uncured event of default under this Lease;
   (2) the audit shall be prepared by an independent certified public accounting firm of recognized
   national standing; (3) in no event shall any audit be performed by a firm retained on a “contingency
   fee” basis; (4) the audit shall commence within 30 days after Landlord makes Landlord’s books and
   records available to Tenant’s auditor (which books and records shall be made available within 30
   days after Landlord’s receipt of written notice from Tenant exercising such audit right) and shall
   conclude within 60 days after commencement; ( 5 ) the audit shall be conducted during Landlord’s
   normal business hours at the location where Landlord maintains its books and records and shall not
   unreasonably interfere with the conduct of Landlord’s business; (6) Tenant and its accounting firm
   shall treat any audit in a confidential manner and shall each execute Landlord’s confidentiality
   agreement for Landlord’s benefit prior to commencing the audit; and (7) the accounting firm’s audit
   report shall, at no charge to Landlord, be submitted in draft form for Landlord’s review and
   comment before the final approved audit report is delivered to Landlord, and any reasonable
   comments by Landlord shall be incorporated into the final audit report. This paragraph shall not be
   construed to limit, suspend, or abate Tenant’s obligation to pay Rent when due, including estimated
   Excess Operating Expenses. Landlord shall credit any overpayment determined by the final
   approved audit report against the next Rent due and owing by Tenant or, if no further Rent is due,
   refund such overpayment directly to Tenant within 30 days ofdetermination. Likewise, Tenant shall
   pay Landlord any underpayment determined by the final approved audit report within 30 days of
   determination. The foregoing obligations shall survive the expiration or termination of this Lease. If
   Tenant does not give written notice of its election to audit Landlord’s Operating Expenses during the
   Audit Election Period, Landlord’s Operating Expenses for the applicable calendar year shall be

   The CrescenIWHieh land Capital Manaaement. L.P.
   6080490v.5 126597/ooOO1                             -8-
    Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 11 of
                                             56




       deemed approved for all purposes, and Tenant shall have no further right to review or contest the
       same. The right to audit granted hereunder is personal to the initial Tenant named in this Lease and
       to any assignee under a Permitted Transfer (defined below) and shall not be available to any
       subtenant under a sublease of the Premises.

               H.      Tax Expenses. In addition to the Excess Operating Expenses, and as a separate
       obligation, Tenant shall pay Tenant’s Pro Rata Share of the mount, if any, by which Tax Expenses
       (defined below) for each calendar year during the Term (after the Tax Base Year) exceed Tax
       Expenses for the Tax Base Year (the “Excess Tar Expenses”). “Tar Expenses” shall mean real
       estate taxes, assessments, excises, association dues, fees, levies, charges and other taxes of every
       kind and nature whatsoever, general and special, extraordinary and o r d i n q , foreseen and
       unforeseen, including interest on installment payments, which may be levied or assessed against or
       arise in connection with ownership, use, occupancy, rental, leasing, operation or possession of the
       Property, or paid as rent under any ground lease. Tax Expenses shall include, without limitation: (i)
       any tax on the rent or other revenue from the Property, or any portion thereof, or as against the
       business of owning or leasing the Property, or any portion thereof, including any business, gross
       margins, or similar tax payable by Landlord which is attributable to rent or other revenue derived
       from the Property, (ii) any assessment, tax, fee, levy, or charge allocable to or measured by the area
       of the Premises or the Rent payable hereunder, (iii) personal property taxes for property that is
       owned by Ladlord and used in connection with the operation, maintenance and repair of the
       Property, (iv) any assessment, tax, fee, levy or charge, upon this transaction or any document to
       which Tenant is a party, creating or transferring an interest or an estate in the Premises, and (v) any
       assessment, tax, fee, levy or charge substituted, in whole or in part, for a tax previously in existence,
       or assessed in lieu of a tax increase. Tax Expenses shall not include Landlord’s estate, excise,
       income or franchise taxes (except to the extent provided above). Tenant shall, with each monthly
       payment of Base Rent, pay Landlord’s estimate of Tenant’s Pro Rata Share of Excess Tax Expenses
       in the same manner as provided for Operating Expenses in Sections 4.B, C, and F. Additionally, the
       provisions of Sections 4.B, C, and F applicable to Operating Expenses and Excess Operating
       Expenses shall be equally applicable to Tax Expenses and Excess Tax Expenses respectively.

                I.      Electrical Costs. In addition to the Excess Operating Expenses, and as a separate
       obligation, commencing on the Commencement Date, Tenant shall pay Landlord Tenant’s Pro Rata
       Share of the following costs incurred by Landlord which are directly attributable or reasonably
       allocable to the Building: (1) electrical services used in the operation, maintenance and use of the
       Property; (2) sales, use, excise and other taxes assessed by governmental authorities on electrical
       services supplied to the Property; and (3) other actual costs of providing electrical services to the
       Property, other than capital expenditures which may only be included in Operating Expenses to the
       extent allowable pursuant to Section 4.D(8) above; provided that the costs described above shall not
       include the cost of electricity for above Building Standard electrical consumption or the cost of
       electricity incurred to provide overtime HVAC to specific tenants ofthe Property. Tenant shall, with
       each monthly payment of Base Rent, pay Landlord’s estimate of Tenant’s Pro Rata Share of such
       electrical service costs in the Same manner as provided for Operating Expenses in Sections 4.B, C,
       and F. Notwithstanding anything to the contrary contained herein, in the event Landlord fails to
       charge to Tenant any electrical costs described in this Section 4.1 on or before December 3 1 of the
       year following the Inclusion Year for which such costs should have been charged, Landlord waives
       its right to collect such costs from Tenant for the Inclusion Year only.

        5.     Tenant’s Use of Premises.

                A.      Permitted Uses. The Premises shall be used only for general office use including
       general office use related to retail banking (the “Permitted Use”)and for no other use whatsoever.
       Tenant shall not use or permit the use of the Premises for any purpose which is illegal, creates
       obnoxious odors (including tobacco smoke), noises or vibrations, is dangerous to persons or
       property, could increase Landlord’s insurance costs, or which, in Landlord’s reasonable opinion,
.      unreasonably disturbs any other tenants of the Building or interferes with the operation or
       maintenance of the Property or any work by Landlord or its contractors in the Premises. Except as
       provided below, the following uses are expressly prohibited in the Premises: schools, government
       offices or agencies; personnel agencies; collection agencies; credit unions; data processing,
       telemarketing or reservation centers; medical treatment and health care; radio, television or other
       telecommunications broadcasting; restaurants and other retail; customer service offices of a public
       utility company; or any other purpose which would, in Landlord’s reasonable opinion, impair the
       reputation or quality of the Building, overburden any of the Building systems, Common Areas or
       parking facilities (including any use which would create a population density in the Premises which
       The Crescent@/Hiahland Caoital Maoaeement. L.P.
       608049Ov.S 126597/M)OOl                           -9-
    Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 12 of
                                             56




       is in excess of a density of one person for every 250 rentable square feet in the Premises), impair
       Landlord’s efforts to lease space or otherwise interfere with the operation of the Property.
       Notwithstanding the foregoing, the following ancillary uses are permitted in the Premises only so
       long as they do not, in the aggregate, occupy more than 10% ofthe Rentable Square Footage of the
       Premises or any single floor (whichever is less): (I) the following services provided by Tenant
       exclusively to its employees: schools, training and other educational services; credit unions; and
       similar employee services; and (2) the following services directly and exclusively supporting
       Tenant’s business: telemarketing; reservations; storage; data processing; debt collection; and similar
       support services.

               B.      Compliance with Laws. Tenant shall comply with all Laws regarding the operation
       of Tenant’s business and the use, condition, configuration and occupancy of the Premises and
       Tenant’s use of the Common Areas (except to the extent any such compliance is Landlord’s
       obligation as set forth in this Lease). Tenant, within 10 days after receipt, shall provide Landlord
       with copies of any notices Tenant receives regarding a violation or alleged or potential violation of
       any Laws applicable to the Premises. Tenant shall comply with the rules and regulations of the
       Building attached as Exhibit B and such other reasonable rules and regulations (or modifications
       thereto) adopted by Landlord from time to time and provided to Tenant in writing; provided that
       such other rules or modifications thereto do not adversely affect Tenant’s rights or obligations under
       this Lease. Such rules and regulations will be applicable to all tenants of the Building and will be
       applied in an equitable manner as determined by Landlord. Tenant shall also cause its agents,
       contractors, subcontractors, employees, customers, and subtenants to comply with all rules and
       regulations. Notwithstanding anything in this Lease to the contrary, as between Landlord and
       Tenant: (i) Tenant shall bear the risk of complying with the ADA in the Premises (other than those
       aspects of the Premises for which Landlord is responsible to maintain); and (ii) Landlord shall bear
       the risk of complying with the ADA in the Common Areas (subject to reimbursement as set forth in
       Section 4.D).

               C.      Tenant’s Securihr Responsibilities. Tenant shall ( I ) lock the doors to the Premises
       when not occupied and take other reasonable steps to secure the Premises and the personal property
       of all Tenant Parties (defined in Article 13)and any of Tenant’s transferees, contractors or licensees
       in the Common Areas and parking facilities ofthe Building and Property, from unlawful intrusion,
       theft, tire and other hazards; (2) keep and maintain in good working order all security and safety
       devices installed in the Premises by or for the benefit of Tenant (such as locks, smoke detectors and
       burglar alarms, but excluding fire and life safety systems required to be maintained by Landlord
       hereunder); and (3) reasonably cooperate with Landlord and other tenants in the Building on
       Building safety matters. Tenant acknowledges that any security or safety measures employed by
       Landlord are for the protection of Landlord’s own interests; that Landlord is not a guarantor of the
       security or safety of the Tenant Parties or their property; and that such security and safety matters are
       the responsibility of Tenant and the local law enforcement authorities.

       6.      Securih. Deposit. The Security Deposit shall be delivered to Landlord on or before
       December 3 I, 201 1 and shall be held by Landlord (without liability for interest, except to the extent
       required by Law) as security for the performance of Tenant’s obligations under this Lease. Tenant’s
       failure to deliver the Security Deposit to Landlord on or before December 31, 2011 shall be a
       Monetary DeFault, subject to any applicable notice and cure period. The Security Deposit is not an
       advance payment of Rent or a measure of Tenant’s liability for damages. Landlord may, from time
       to time while an event ofdefault remains uncured, without prejudice to any other remedy, use all or
       a portion of the Security Deposit to satisfy past due Rent, cure any uncured default by Tenant, or
       repay Landlord for damages and charges for which Tenant is legally liable under this Lease or
       resulting from Tenant’s breach of this Lease. If Landlord uses the Security Deposit, Tenant shall on
       demand restore the Security Deposit to its original amount and such use by Landlord of the Security
       Deposit shall not constitute a cure of the existing event of default until such time as the entire
       amount owing to Landlord is paid in full and the Security Deposit is fully restored. Provided that no
.      event of default exists hereunder, Landlord shall return any unapplied portion ofthe Security Deposit
       to Tenant within 30 days after the later to occur of: (A) the date Tenant surrenders possession of the
       Premises to Landlord in accordance with this Lease; or (B) the Expiration Date. Tenant does hereby
       authorize Landlord to withhold from the Security Deposit all amounts allowed by Law and the
       amount reasonably anticipated by Landlord to be owed by Tenant as a result ofan underpayment of
       Tenant’s Pro Rata Share of any Excess Operating Expenses for the final year of the Term provided
       that Landlord delivers to Tenant a calculation of such withholding prior to the date Landlord is
       required to return the Security Deposit to Tenant. To the hllest extent permitted by applicable Law,

       The CmcenI@/Mehland Caoital               LP
       6080490v.5 126597/oooo1                           -10-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 13 of
                                         56




   Tenant agrees that the provisions ofthis Article 6 shall supersede and replace all statutory rights of
   Tenant under applicable Law regarding the retention, application or return of security deposits. If
   Landlord transfers its interest in the Premises, Landlord shall assign the Security Deposit to the
   transferee and, following the assignment and the delivery to Tenant of an acknowledgement of the
   transferee’s responsibility for the Security Deposit if required by Law, Landlord shall have no
   further liability for the return of the Security Deposit. Landlord shall not be required to keep the
   Security Deposit separate from its other accounts.

   7.      Services Furnished bv Landlord.

           A.     Standard Services. Subject to the provisions of this Lease, Landlord agrees to
   furnish (or cause a third party provider to furnish) the following services to Tenant at all times
   during the Term (except as expressly set forth below):

                    (1) Water service for use in the lavatories and water fountains on each floor on
   which the Premises are located.

                   (2)    Heat and air conditioning in season during Normal Business Hours, at such
   temperatures and in such amounts as required by governmental authority or as Landlord determines
   are standard for the Building, but in no event shall such standards be less than the standards of
   Comparable Buildings. Tenant, upon such notice as is reasonably required by Landlord, and subject
   to the capacity ofthe Building systems, may request HVAC service during hours other than Normal
   Business Hours. Tenant shall pay Landlord the standard charge for the additional service as
   determined by Landlord from time to time based on Landlord’s actual, out-of-pocket incremental
   costs of providing such service, without markup for profit. The current charge for such after-hours
   HVAC service is $25.00 per hour, per floor. Notwithstanding anything to the contrary contained in
   the foregoing, Tenant will receive up to 248 hours of after-hours HVAC per calendar year at no cost
   to Tenant. Notwithstanding anything to the contrary contained herein, in the event Landlord fails o
   bill Tenant for any after-hours HVAC service on or before December 31 of the calendar year
   following the calendar year in which such services were rendered, Landlord waives it right to collect
   from Tenant the cost of such after-hours HVAC service.

                    (3)      Maintenance and repair of the Property as described in Section 9.B.

                   (4)    Janitorial service five days per week (excluding Holidays), as determined by
   Landlord, but in no event shall such janitorial service be at levels less than the janitorial services
   provided in Comparable Buildings. If Tenant’s use of the Premises, floor covering or other
   improvements requires special services in excess of the standard services for the Building, Tenant
   shall pay the additional cost attributable to the special services.

                   (5)     Elevator service, subject to proper authorization and Landlord’s policies and
    procedures for use of the elevator(s) in the Building.

                    (6)      Exterior window washing at such intervals as determined by Landlord,

                    (7) Electricity to the Premises for general office use, in accordance with and
   subject to the terms and conditions in Article 8 and electric lighting service for all public areas and
   special service areas of the Building in the manner and to the extent in keeping with the standards of
   other Comparable Buildings.

                  (8)    On-site building safety personnel services consistent with Comparable
   Buildings (defined below), subject to the provisions of Section 5.C.

                    (9)      Replacement of Building standard light bulbs and fluorescent tubes.

                  (IO) Pest control/extermination service for the Common Areas on a level in
   keeping with the standards of Comparable Buildings.

                  (1 1)   Access to and use ofthe Premises 24 hours a day, 365 days a year (subject to
   the provisions ofthis Lease with respect to casualty and condemnation) for the conduct of Tenant’s
   business therein; provided, however, during periods after Normal Business Hours, Landlord may
   establish reasonable rules and regulations in connection with such access, such as requiring Tenant’s
   employees to sign in at the lobby desk, etc. (“Tenant’s Access and Use”).

   The CrescentWHinhland CaDital Management. L.P.
   608049Ov.5 126597/ooOO1                          -1 1-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 14 of
                                         56




           The above-described services shall he subject to reasonable changes by Landlord so long as
   such services are comparable to those provided in other comparable Class AA office buildings in the
   Uptown submarket of Dallas, Texas, which have 10 or more floors and were built during or after
   2006 (“Cumparuble Buildings”) during the Term (and any renewals or extensions thereof).

           B.      Service Interruptions. For purposes of this Lease, a “Service Failure” shall mean
   any interruption, suspension or termination of services being provided to Tenant by Landlord or by
   third-party providers, whether engaged by Tenant or pursuant to arrangements by such providers
   with Landlord, which are due to (1) the application of Laws; (2) the. failure, interruption or
   malfunctioning of any electrical or mechanical equipment, utility or other service to the Building or
   Property; (3) the performance of repairs, maintenance, improvements or alterations; or (4) the
   Occurrence of any other event or cause whether or not within the reasonable control of Landlord. NO
   Service Failure shall render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
   give rise to an abatement of Rent, or relieve Tenant from the obligation to fulfill any covenant or
   agreement. In no event shall Landlord be liable to Tenant for any loss or damage, including the theft
   of Tenant’s Property (defined in Article 14), arising out of or in connection with any Service Failure
   or the failure of any Building safety services, personnel or equipment. Notwithstanding the
   foregoing, Landlord and Tenant agree that there are certain services without which Tenant MMOt
   occupy the Premises for the purposes for which same were leased. Such services are HVAC service
   in accordance with the requirements above, water and sanitary sewer service, electrical service,
   access to the Building, any ofthe life-safety systems at the Property required for Tenant’soccupancy
   of the Premises, and elevator service (not less than 2 cabs for each elevator bank serving the
   Premises running at all times) (the “Essential Services”). In the event any one or more of the
   Essential Services is not provided to the Premises or in the event Tenant’s Access and Use is denied
   or interfered with, and the unavailability of such Essential Service(s) or the denial or interference
   with Tenant’s Access and Use renders all or a portion of the Premises unfit for occupancy for the
   Permitted Use (“Unfenanfuble”) for a continuous period of five ( 5 ) consecutive Business Days, or
   for more than twenty (20) Business Days in the aggregate in any one calendar year, and such failure
   or interruption in Essential Services was not caused by a Tenant Party, then, from and after the
   expiration of the applicable period until such Essential Service(s) andlor Tenant’s Access and Use
   idare restored (as Tenant’s sole and exclusive remedy), the Rent with respect to that portion ofthe
   Premises rendered Untenantable shall abate (such abatement in Base Rent, the “Unfenantabili~
   Renf Abatement”). Notwithstanding the foregoing, such Untenantability Rent Abatement shall be
   contingent upon Tenant delivering notice (the “FailureNulice”) of such failure to provide Essential
   Service(s) or denial or interruption of Tenant’s Access and Use to Landlord, and the periods set forth
   in this Section 7.B shall commence on the day after Landlord receives such Failure Notice. In the
   event the Essential Services or Tenant’s Access and Use arehs not provided as a result of a fire or
   other casualty to the Building, Article 16 of this Lease shall apply in lieu of this paragraph.

            C.      Third ParW Services. If Tenant desires any service which Landlord has not
    specifically agreed to provide in this Lease, such as private security systems or telecommunications,
    services serving the Premises, Tenant shall procure such service directly from a reputable third party
    service provider (“Provider”) for Tenant’s own account. Tenant shall require each Provider to
    comply with the Building’s rules and regulations, all Laws, and Landlord’s reasonable policies and
    practices for the Building. Tenant acknowledges Landlord’s current policy that requires all
    Providers utilizing any area ofthe Property outside the Premises to be approved by Landlord and to
    enter into a written agreement acceptable to Landlord prior to gaining access to, or making any
    installations in or through, such area. Accordingly, Tenant shall give Landlord written notice
    sufficient for such purposes.

    8.      Use of Electrical Services bv Tenant.
           A.     Landlord’s Electrical Service. Subject to the terms of this Lease, Landlord shall
   furnish the following electrical service to the Premises in accordance with and subject to the
   following parameters (“Tenonf ’s EfeciricnlSfandar~’):     (i) the total connected electrical load of all
   electrical equipment, including lighting (but excluding the Building HVAC system and other
   Building systems), serving the Premisesshall equal an average of6 watts multiplied by the Rentable
   Square Footage of the Premises delivered through the electrical riser to the electrical room on the
   floor where the Premises are located; (ii) the connected electrical load for lighting shall comply with
   the National Electric Code, as revised from time to time, and all other applicable Laws; (iii)
   emergency power shall be limited to egress lighting only and at Landlord’s option shall be provided
   by Tenant’s battery backup fixtures or Landlord’s emergency power system; and (iv) no electrical
   equipment shall exceed the safe and lawful capacity of the existing electrical circuit(s) and facilities
   p
   608049Ov.5 I26597/0OoOI                           -12-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                   Entered 12/23/20 15:48:22             Page 15 of
                                         56




   serving the Premises. Landlord may, at any time and from time to time, calculate Tenant’s actual
   electrical consumption in the Premises by a survey conducted by a reputable consultant selected by
   Landlord, and if Tenant is use of electrical service in the Premises exceeds Tenant’s Electrical
   Standard, then the reasonable cost of such survey shall be all at Tenant’s expense. The cost of any
   electrical consumption in excess of Tenant’s Electrical Standard shall be paid by Tenant in
   accordance with Section 8.D. The furnishing of electrical services to the Premises shall be subject
   to the d e s , regulations and practices of the supplier of such electricity and of any municipal or other
   governmental authority regulating the business of providingelectrical utility service. Landlord shall
   not be liable or responsible to Tenant for any loss, damage or expense which Tenant may sustain or
   incur if either the quantity or character of the electrical service is changed or is no longer available or
   no longer suitable for Tenant’s requirements.

           B.       Selection of Electrical Service Provider. Landlord shall have and retain the sole
   right to select the provider of electrical services to the Building and/or the Property. TOthe fullest
   extent permitted by Law, Landlord shall have the continuing right to change such utility provider.
   All charges and expenses incurred by Landlord (other than capital expenditures which may only be
   included in Operating Expenses to the extent allowable pursuant to Section 4.D(8) above) due to any
   such changes in electrical services, including maintenance, repairs, installation and related costs,
   shall be included in the electrical services costs referenced in Section 4.1, unless paid directly by
   Tenant.

            C.     Submetering. Landlord shall have the continuing right, upon 30 days written notice,
   to install a submeter for the Premises at Tenant’s expense, but such expense shall only be charged to
   Tenant if Tenant’s electrical consumption, including lighting, exceeds Tenant’s Electrical Standard.
   Notwithstanding anything to the contrary contained herein, Tenant shall be required to install a
   submeter to measure electricity usage for computer server rooms and any above Building standard
   HVAC units in the Premises. The cost of such submeters required by this Section 8.C shall be paid
   by Tenant, but may be paid out of the Reimbursement Allowance to the extent sufficient funds are
   available. If submetering is installed for the Premises, Landlord may charge for Tenant’s actual
   electrical consumption monthly in arrears for the kilowatt hours used, a rate per kilowatt hour equal
   to that charged to Landlord by the provider of electrical service to the Building during the same
   period of time along with any other out-of-pocket related costs paid by Landlord for such electrical
   consumption, except as to electricity directly purchased by Tenant from third party providers after
   obtaining Landlord’s consent to the same. In the event Landlord is unable to determine the exact
   kilowatt hourly charge during the period of time, Landlord shall use the average kilowatt hourly
   charge to the Building for the first billing cycle ending after the period of time in question. In the
   event the Premises are submetered, Tenant shall remain obligated to pay Tenant’s Pro Ratashare of
   the cost of electrical services provided to the Common Areas, service areas and the central plant as
   provided in Section 4.1; provided that all electrical services to any other leasable space in the
   Building shall be excluded from the cost of electrical services paid by Tenant.

            D.      Excess Electrical Service. If Tenant requests permission to consume excess
   electrical service above Tenant’s Electrical Standard, Landlord may refuse to consent or may
   condition consent upon conditions that Landlord reasonably elects (including the installation of
   utility service upgrades, meters, submeters, air handlers or cooling units). The costs of any approved
   additional consumption (to the extent permitted by Law), installation and maintenance shall be paid
   by Tenant.

   9.       R e a a i n and Alterations.

            A.      Tenant’s Repair Oblications. Tenant shall keep the Premises in good condition and
   repair, ordinary wear and tear excepted. Tenant’s repair obligations include, without limitation,
   repairs to: (1) floor covering andor raised flooring; (2) interior partitions; (3) doors; (4) the interior
   side of demising walls; ( 5 ) electronic, phone and data cabling and related equipment (collectively,
   “Cable”)that is installed by or for the benefit ofTenant whether located in the Premises or in other
   portions of the Building; (6) supplemental air conditioning units, private showers and kitchens,
   including hot water heaters, plumbing, dishwashers, ice machines and similar facilities serving
   Tenant exclusively; (7) phone rooms used exclusively by Tenant; (8) Alterations (defined below)
   performed by contractors retained by Tenant, including related HVAC balancing; and (9) all of
   Tenant’s h i s h i n g s , trade fixtures, equipment and inventory. Prior to performing m y such repair
   obligation (other than repairs to Tenant’s b i s h i n g s , trade fixtures, equipment or inventory), Tenant
   shall give written notice to Landlord describing the necessary maintenance or repair. Upon receipt
   of such notice, Landlord may elect either to perform any of the maintenance or repair obligations

   The r     n   /
   6080490v.5 126597100001                            -13-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 16 of
                                         56




   specified in such notice (provided Landlord’s charge for such work is competitive with the fees
   charged for comparable work by contractors performing work in the uptown Dallas, Texas area who
   aTe similarly experienced in comparable work), or require that Tenant perform such obligations by
   using contractors approved by Landlord. In the event Landlord elects to perform the maintenance or
   repair obligations as provided in the preceding sentence, Tenant shall not be liable for any bodily
   injury or death caused by Landlord’s contractors performing such maintenance or repair obligations
   notwithstanding anything to the contrary contained in Article 13. All work shall be performed at
   Tenant’s expense in accordance with the rules and procedures described in Section 9.C below. If
   Tenant fails to commence to make any repairs to the Premises for more than 15 days after notice
   from Landlord (except in the event Landlord has elected to perform such repairs) (although notice
   shall not be required if there is an emergency) and thereafter diligently pursue the completion of
   such repairs, Landlord may, in addition to any other remedy available to Landlord, upon notice to
   Tenant, make the repairs, and Tenant shall pay to Landlord the reasonable cost ofthe repairs within
   30 days after receipt of an invoice, together with an administrative charge in an amount equal to 10%
   of the cost of the repairs.

           B.       Landlord’s ReDair Obligations. Landlord shall keep and maintain in good repair
   and working order and make replacements of, repairs to and perform maintenance upon: (1)
   structural elements of the Building; (2) standard mechanical (including HVAC), electrical, plumbing
   and fire/life safety systems serving the Building generally; (3) Common Areas, including the Parking
   Facilities as defined in Exhibit E; (4) the roof of the Building; ( 5 ) exterior windows, window
   gaskets and skin of the Building; and (6) elevators serving the Building, in the manner and to the
   extent in keeping with the standards ofother Comparable Buildings. Landlord shall promptly make
   repairs (taking into account the nature and urgency ofthe repair) for which Landlord is responsible.
   Subject to Article 15, ifany of the foregoing maintenance or repair is necessitated due to the acts or
   omissions of any Tenant Party (defined in Article 13), excepting ordinary wear and tear, Tenant
   shall pay the reasonable costs of such repairs or maintenance to Landlord within 30 days after receipt
   of an invoice, together with an administrative charge in an amount equal to 10% of the cost of the
   repairs. Tenant shall not be liable for any bodily injury or death caused by Landlord’s contractors
   performing any such maintenance or repair obligations notwithstanding anything to the contrary
   contained in Article 13

           C.      Alterations.

                   (1)     When Consent Is Reauired. Tenant shall not make alterations, additions or
   improvements to the Premises or install any Cable in the Premises or other portions of the Building
   (collectively, “ANerarions”)without first obtaining the written consent of Landlord in each instance,
   which consent shall not be unreasonably withheld, conditioned or delayed. However, Landlord’s
   consent shall not be required for any Alteration that satisfies all of the following criteria (a “Minor
   Afterorion”): (a) is of a cosmetic nature such as painting, wallpapering, hanging pictures and
   installing carpeting; (b) is not visible from outside the Premises or Building; (c) will not affect the
   systems or structure ofthe Building; and (d) does not require work to be performed inside the walls.
   or above the ceiling of the Premises.
                   (2)    Reauirements For All Alterations. Includinp Minor Alterations. Prior to
   stating work on any Aheration, Tenant shall furnish to Landlord for review and approval: plans and
   specifications; names of proposed contractors (provided that Landlord may designate specific
   contractors with respect to Building systems); copies of contracts (provided that Tenant shall not be
   required to provide such copies for Minor Alterations); and evidence of contractors’ and
   subcontractors’ insurance. Prior to the commencement of any Alterations, including Minor
   Alterations, Tenant shall deliver to Landlord all applicable building permits and approvals required
   for such construction. In the event Landlord fails to respond with its approval or disapproval within
    10 Business Days after Landlord’s receipt of Tenant’s request for approval and all information
   required pursuant to this subsection, Tenant may deliver to Landlord a second written request for
   approval, which request shall state in bold, conspicuous and all capital letters “LANDLORD’S
   RESPONSE IS REQUIRED WITHIN 5 BUSINESS DAYS OR PLANS WILL BE DEEMED
   APPROVED. In the event Landlord fails to respond to such notice within 5 Business Days aAer
   Landlord’s receipt thereof, the applicable Alterations shall be deemed approved. Changes to the
   plans and specifications must also be submitted to Landlord for its approval. Some ofthe foregoing
   requirements may be waived by Landlord for the performance of specific Minor Alterations;
   provided that such waiver is obtained in writing prior to the commencement of such Minor
   Alterations. Landlord’s waiver on one occasion shall not waive Landlord’s right to enforce such
   requirements on any other occasion. Alterations shall be constructed in a good and workmanlike
   p
   608049ov.5 126s97mooo1                          -14-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22            Page 17 of
                                         56




   manner using materials of a quality that is at least equal to the quality designated by Landlord as the
   minimum standard for the Building, Landlord may designate reasonable rules, regulations and
   procedures for the performance of Alterations in the Building and, to the extent reasonably necessary
   to avoid disruption to the occupants of the Building, shall have the right to designate the time when
   Alterations may be performed. Tenant shall reimburse Landlord within 30 days after receipt of an
   invoice for reasonable out-of-pocket sums paid by Landlord for third party examination ofTenant’s
   plans for Alterations. In addition, within 30 days after receipt of an invoice from Landlord, Tenant
   shall pay to Landlord a fee equal to 5% of the total cost of such Alterations (excluding Minor
   Alterations) for Landlord’s oversight and coordination of any Alterations. No later than 30 days
   after completion ofthe Alterations, Tenant shall furnish “as-built”p1ans (which shall not be required
   for Minor Alterations), full and final blanket waiver of liens from the general contractor performing
   the Alterations, receipts and bills covering all labor and materials. Tenant shall assure that the
   Alterations comply with all insurance requirements and Laws.

                    (3)   Landlord’s Liabilify For Alferafions. Landlord’s approval of an Alteration
   shall not be a representation by Landlord that the Alteration complies with applicable Laws or will
   be adequate for Tenant’s use. Tenant acknowledges that Landlord is not an architect or engineer,
   and that the Alterations will be designed andor constructed using independent architects, engineers
   and contractors. Accordingly, Landlord does not guarantee or warrant that the applicable
   construction documents will comply with Laws or be free from errors or omissions, or that the
   Alterations will be free from defects, and Landlord will have no liability therefor.

                   (4)     OwnershiD ofltnzwxemenfs. All Alterations or other improvements and
   alterations made to the Premises by Landlord or Tenant after the Delivery Date shall be deemed the
   property ofTenant during the Term of this Lease but shall become the property of Landlord upon the
   expiration or earlier termination of the Lease or Tenant’s right to possession. Tenant shall be
   entitled to claim the depreciation with respect to any Alterations and other improvements made to
   the Premises to the extent paid for by Tenant, including, if applicable the Tenant Work.

    IO.     Entrv bv Landlord. Landlord, its agents, contractors and representatives may enter the
   Premises to inspect or show the Premises, to clean and make repairs, alterations or additions to the      .
   Premises, and to conduct or facilitate repairs, alterations or additions to any portion ofthe Building,
    including other tenants’ premises. Except in emergencies or to provide janitorial and other Building
   services after Normal Business Hours, Landlord shall provide Tenant with reasonable prior notice of
   entry into the Premises, which may be given orally and which shall be given to an employee of
   Tenant with the title of Manager or above. Landlord agrees to exercise commercially reasonable
   good faith efforts (a) to prosecute completion of any work within the Premises diligently, (b) to
   minimize interference with Tenant’s use, access, occupancy and quiet enjoyment of the Premises, (c)
   to protect Tenant’s property located in the Premises from damage (provided Landlord shall not be
   responsible for any damage to Tenant’s property as provided in Article 15 below), and (d) to the
   extent any such access or work will materially interfere with Tenant’s use of the Premises, except in
   the event of an emergency, to perfom the same after Normal Business Hours. Landlord shall have
   the right to temporarily close all or a portion of the Premises to perform repairs, alterations and
    additions, if reasonably necessary for the protection and safetyofTenant and its employees. Except
   in emergencies, Landlord will not close the Premises if the work can reasonably be completed on
   weekends and after Normal Business Hours; provided, however, that Landlord is not required to
   conduct work on weekends or after Normal Business Hours if such work can be conducted without
   closing the Premises and without materially interfering with Tenant’s use ofthe Premises. Entry by
   Landlord for any such purposes shall not constitute a constructive eviction or entitle Tenant to an
   abatement or reduction ofRent, except as provided in Section 7.B. Notwithstanding anything to the
   contrary contained herein, Tenant shall have the right to designate certain areas of the Premises as
   “SecuredAreas” should Tenant require such areas for the purpose of securing certain valuable
   property or confidential information. Landlord shall not have access to such Secured Areas except
   (i) in the event of an emergency, in which case, Landlord may use whatever means necessary to
   access such Secured Areas, at no expense to Landlord, and (ii) in the event of a Landlord or
   Mortgagee inspection, in which case Landlord shall provide 48 hours prior written notice to Tenant
   of the date and time of such inspection. Landlord shall not be required to provide janitorial or other
   services to the Secured Areas which services require Landlord’s employees or agents to have access
   to such Secured Areas.




   p
   6080490v.5 126597/00001                         -15-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20               Entered 12/23/20 15:48:22           Page 18 of
                                         56




   11.     Assimment and Subletting.

            A.     Landlord’sConseatResuired.         Subject to the remaining provisions of this Article
   11, but notwithstanding anything to the contrary contained elsewhere in this Lease, Tenant shall not
   assign, transfer or encumber any interest in this Lease (either absolutely or collaterally) or sublease
   or allow any third party to use any portion of the Premises (collectively or individually, a
   “Transfer”) without the prior written consent of Landlord, which consent shall not be unreasonably
   withheld, delayed or conditioned. Without limitation, Tenant agrees that Landlord’s consent shall
   not be considered unreasonably withheld or conditioned if: (1) the proposed transferee’s financial
   condition does not meet the criteria Landlord uses to select Building tenants having similar leasehold
   obligations; (2) the proposed transferee is a governmental organization or present occupant of the
   Property, or Landlord is otherwise engaged in lease negotiations with the proposed transferee for
   other premises in the Property; (3) any uncured event of default exists under this Lease (or Landlord
   has delivered notice of a condition that exists which, with the passage of time, would become an
   event of default); (4) any portion of the Building or Premises would likely become subject to
   additional or different Laws as a consequence of the proposed Transfer; ( 5 ) the proposed transferee’s
   use of the Premises conflicts with the Permitted Use or any exclusive usage rights granted to any
   other tenant in the Building; (6) the use, nature, business, activities or reputation in the business
   community of the proposed transferee (or its principals, employees or invitees) does not meet
   Landlord’s standards for Building tenants; (7) either the Transfer or any consideration payable to
   Landlord in connection therewith adversely affects any pension fund or ERISA qualification tests
   applicable to Landlord or its Affiliates; (8) the proposed transferee is or has been involved in
   litigation with Landlord or any of its Affiliates;or (9) Landlord determines, in its sole discretion, that
   the proposed Transfer would be detrimental to Landlord’s business or the operation ofthe Building.
   Tenant shall not be entitled to receive monetary damages based upon a claim that Landlord
   unreasonably withheld its consent to a proposed Transfer and Tenant’s sole remedy shall be an
   action to enforce any such provision through specific performance or declaratory judgment. Any
   attempted Transfer in violation of this Article is voidable at Landlord’s option. Notwithstanding
   anything to the contrary set forth herein, Landlord consents to the use and occupancy of up to 1,000
   rentable square feet of the Premises by Reserve Aid Texas, a Texas non-profit corporation.

            B.      Consent ParameterdReauirements. As part of Tenant’s request for, and as a
   condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord with financial
   statements for the proposed transferee, a complete copy (unexecuted) of the proposed assignment or
   sublease and other contractual documents, and such other information as Landlord may reasonably
   request. Landlord agrees to consent to or reject Tenant’s proposed Transfer, or elect to terminate the
   Lease (or portion thereof) as provided below, within 21 days after receipt of Tenant’s notification
   and all of the information required pursuant to this Section 11.B. If Landlord fails to either consent
   or reject Tenant’s proposed Transfer, or elect to terminate the Lease, within such 21 day period,
   Tenant shall have the right to send Landlord a second written request for consent which includes a
   statement in bold, all capital4etters that “LANDLORD’S FAILURE TO RESPOND TO THIS
   NOTICE WITHIN 10 BUSINESS DAYS SHALL BE DEEMED APPROVAL OF THE
   PROPOSED TRANSFER. If Landlord fails to respond to such second request within 10 Business
   Days, the applicable Transfer shall be deemed approved. Landlord shall have the right (but not the
   obligation) to terminate this Lease as of the date the Transfer would have been effective (“Landlord
    Termination Date”) with respect to the portion of the Premises which Tenant desires to sublease,
   except in connection with a Permitted Sublease, provided Landlord shall have no such termination
   right in the event ofan assignment. Landlord shall provide written notice to Tenant of its election to
   terminate this Lease (“Landlord’s Termittarion Norice”). Tenant shall have the right to withdraw its
   request for Landlord’s consent to the proposed Transfer (“Wirhdruwal Righf’), provided Tenant
   exercises such Withdrawal Right within 5 Business Days after receipt of Landlord’s Termination
   Notice. If Tenant timely exercises its Withdrawal Right, the Lease shall continue in full force and
   effect as if Tenant had not requested Landlord’s consent to the proposed Transfer. If Tenant does.
   not timely exercise its Withdrawal Right, Tenant shall vacate such portion of the Premises by the
   Landlord Termination Date and upon Tenant’s vacating such portion of the Premises, the Rent and
   other charges payable shall be proportionately reduced. Consent by Landlord to one or more
   Transfer(s) shall nof operate as a waiver of Landlord’s rights to approve any subsequent Transfers.
   In no event shall any Transfer, Permitted Transfer or Permitted Sublease release or relieve Tenant
   from any obligation under this Lease, nor shall the acceptance of Rent from any assignee, subtenant
   or occupant constitute a waiver or release of Tenant from any of its obligations or liabilities under
   this Lease. Tenant shall pay Landlord a review fee of $1000 for Landlord’s review ofany Permined     ’

   Transfer or requested Transfer, provided if Landlord’s actual, reasonable, out-of-pocket costs and

   The CrescentaD/HiRhland Ca~italManagement, L.P.
   6080490~.s126597100001                            -16-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 19 of
                                         56




   expenses (including reasonable attorney’s fees) exceed $1 000, Tenant shall reimburse Landlord for
   its actual reasonable costs and expenses in lieu of a fixed review fee.
           C.     Payment to Landlord. Except as set forth below, if the aggregate consideration paid
   to a Tenant Party for a Transfer which is a sublease (other than a Permitted Transfer or a Permitted
   Sublease) exceeds that payable by Tenant under this Lease (prorated according to the transferred
   interest), Tenant shall pay Landlord 50% of such excess (after deducting therefrom reasonable
   leasing commissions and reasonable costs of tenant improvements paid to unaffiliatedthird parties in
   connection with the sublease, with proof of same provided to Landlord). Tenant shall pay Landlord
   for Landlord’s share of any excess within 30 days after Tenant’s receipt of such excess
   consideration. If any uncured event ofdefault exists under this Lease, Landlord may require that all
   sublease payments be made directly to Landlord, in which case Tenant shall receive a credit against
   Rent in the amount of any payments received, but not to exceed the amount payable by Tenant under
   this Lease.

            D.      Chanee in Control of Tenant. Except for a Permitted Transfer, if Tenant is a
   corporation, limited liability company, partnership, or similar entity, and if the entity which owns or
   controls a majority of the voting shareslrights in Tenant at any time sells or disposes of such majority
   of voting sharedrights, or changes its identity for any reason (including a merger, consolidation or
   reorganization), such change of ownership or control shall constitute a Transfer. The foregoing shall
   not apply so long as, both before and after the Transfer, Tenant is an entity whose outstanding stock
   is listed on a recognized US.securities exchange, or ifat least 80% of its voting stock is owned by
   another entity, the voting stock of which is so listed; provided, however, that Tenant shall give
   Landlord written notice at least 30 days prior to the effective date of such change in ownership or
   control.

            E.     No Consent Rewired. Tenant may assign its entire interest under this Lease to its
   Affiliate (defined below) or to a successor to Tenant by purchase, merger, consolidation or
   reorganization without the consent of Landlord, provided that all of the following conditions are
   satisfied in Landlord’s reasonable discretion (a “Permitted Transfe?): (1) no uncured event of
   default exists under this Lease; (2) Tenant’s successor shall own all or substantially all of the assets
   of Tenant; (3) such Affiliate or Tenant’s successor shall have a net worth which is at least equal to
   Tenant’s net worth at the date ofthis Lease; (4) no portion ofthe Building or Premises would likely
   become subject to additional or different Laws as a consequence of the proposed Transfer; (5) such
   Affiliate’s or Tenant’s successor’s use of the Premises shall not conflict with the Permitted Use or
   any exclusive usage rights granted to any other tenant in the Building; ( 6 ) neither the Transfer nor
   any consideration payable to Landlord in connection therewith adversely affects any pension fund or
   ERISA qualification tests applicable to Landlord or its Affiliates; (7) such Affiliate or Tenant’s
   successor is not and has not been involved in litigation with Landlord or any of Landlord’s
   Affiliates; and (8) Tenant shall give Landlord written notice at least 30 days prior to the effective
   date of the proposed Transfer, along with all applicable documentation and other information
   necessary for Landlord to determine that the requirements of this Section l l . E have been satisfied,
   including if applicable, the qualification of such proposed transferee as an Affiliate of Tenant.
   Landlord shall notify Tenant within 21 days after receipt of such documentation if the requirements
   of this Section l l . E have not been satisfied. Provided that Tenant’s notice, which includes the
   documentation and other information described in ( 8 ) above, includes a statement in bold, all capital
   letters that “LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE WITHIN 21 DAYS
   SHALL BE DEEMED APPROVAL, Landlord’s failure to respond to such notice shall be
   deemed Landlord’s agreement that the Transfer satisfies the requirements of this Section ll.E to be
   a Permitted Transfer. The term ‘‘Afflliole”means any person or entity controlling, controlled by or
   under common control with Tenant or Landlord, as applicable, and with respect to Tenant, any entity
   controlled by James D. Dondero. If requested by Landlord, Tenant’s Affiliate or successor shall sign
   a commercially reasonable form of assumption agreement.

            F.      Permitted Subleases. Notwithstanding anything to the contrary set forth in this
   Article 11, Tenant may sublease the Premises, or any portion thereof, up to 15,000 rentable square
   feet in the aggregate, to its Affiliate or to any entity owned by h d s managed by Tenant (a
   ‘‘Por@o/ioCompany”)without the consent of Landlord, provided that all ofthe following conditions
   are satisfied in Landlord’s reasonable discretion (a “PermittedSublease”):(1) no uncured event of
   default exists under this Lease; ( 2 ) no portion of the Building or Premises would likely become
   subject to additional or different Laws as a consequence of the proposed sublease; (3) such
   Affiliate’s or Portfolio Company’s use of the Premises shall not conflict with the Permitted Use or
   any exclusive usage rights granted to any other tenant in the Building; (4) neither the sublease nor
   The ClescenmlHiehland CaDital Manaeement. L.P.
   6080490v.5 126597/00001                          -17-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 20 of
                                         56




   any consideration payable to Landlord in connection therewith adversely affects any pension fund or
   ERISA qualification tests applicable to Landlord or its Affiliates; ( 5 ) such Affiliate or Portfolio
   Company is not and has not been involved in litigation with Landlord or any of Landlord’s Afiliates
   within the past 2 years; and (6) Tenant shall give Landlord written notice at least 30 days prior to the
   effective date of the proposed sublease, along with all applicable documentation and other
   information necessary for Landlord to determine that the requirements of this Section ll.F have
   been satisfied, including the qualification of such proposed transferee as an Affiliate of Tenant or a
   Portfolio Company. Landlord shall notify Tenant within I5 days after receipt of such documentation
   if the requirements of this Section ll.F have not been satisfied. Provided that Tenant’s notice,
   which includes the documentation and other information described in (6) above, includes a statement
   in bold, all capital letters that “LANDLORD’S FAILURE T O RESPOND T O THIS NOTICE
   WITHIN 15 DAYS SHALL BE DEEMED APPROVAL”, Landlord’s failure to respond to such
   notice shall be deemed Landlord’s agreement that the sublease satisfies the requirements of this
   Section ll.F to be a Permitted Sublease.
   12.     m.        Tenant shall not permit mechanic’s or other liens to be placed upon the Property,
   Premises or Tenant’s leasehold interest in connection with any work or service done or purportedly
   done by or for the benefit ofTenant (other than work performed by, or at the direction of, Landlord).
   If a lien is so placed, Tenant shall, within 30 days of notice from Landlord of the filing of the lien,
   fully discharge the lien by settling the claim which resulted in the lien or by bonding or insuring over
   the lien in the manner prescribed by the applicable lien Law. If Tenant fails to discharge the lien
   within said 30 day period, then, in addition to any other right or remedy of Landlord, Landlord may
   bond or insure over the lien or otherwise discharge the lien. Tenant shall, within 30 days after
   receipt of an invoice from Landlord, reimburse Landlord for any amount paid by Landlord, including
   reasonable attorneys’ fees, to bond or insure over the lien or discharge the lien.

   13.      IndemniQ. Subject to Article 15, Tenant shall hold Landlord, its trustees, Affiliates,
   subsidiaries, members, principals, beneficiaries, partners, officers, directors, shareholders,
   employees, Mortgagee(s) (defined in Article 25) and agents (including the manager of the Property)
   (collectively, “LandlordParties”)harmless from, and indemnify and defend such parties against, all
   liabilities, obligations, damages, penalties, claims, actions, costs, charges and expenses, including
   reasonable attorneys’ fees and other professional fees that may be imposed upon, incurred by or
   asserted against any o f such indemnified parties (each a ‘‘Claim”and collectively ‘‘Claims”)that
   arise out of or in connection with any damage or injury occuning in the Premises or in any other
   portion of the Property leased or licensed by Tenant from time to time, except to the extent caused
   by the gross negligence or willful misconduct ofa Landlord Party. Provided the Named Additional
   Insureds (as defined in Section 14.A below) are properly named as additional insureds in the policies
   required to be carried under this Lease, and except as otherwise expressly provided in this Lease, the
   indemnity set forth in the preceding sentence shall be limited to the greater of (A) $5,000,000, and
   (B) the aggregate amount of general/umbrella liability insurance actually carried by Tenant. Subject
   to Section 9.B and Articles IS and 20, Landlord shall hold Tenant, its trustees, members, principals,
   beneficiaries, partners, officers, directors, shareholders, employees and agents (collectively, “Tenant
   Parties”) harmless from, and indemnify and defend such parties against, all Claims that arise out of
   or in connection with any damage or injury occurring in or on the Property (excluding the Premises
   and other portions of the Property leased or licensed by Tenant), except to the extent caused by the
   gross negligence or willful misconduct of a Tenant Party, to the same extent the Tenant Parties
   would have been covered had they been named as additional insureds on the commercial general
   liability insurance policy required to be carried by Landlord under this Lease. The indemnity set
   forth in the preceding sentence shall be limited to the amount of $5,000,000.

    14.    Insurance.

           A.       Tenant’s Insurance. Tenant shall maintain the following insurance (“Tenant’s
   Insurance”), at its sole cost and expense: (1) commercial general liability insurance applicable to
   the Premises and its appurtenances providing, on an occurrence basis, a per Occurrence limit of no
   less than $1,000,000; (2) causes of loss-special form (formerly “all risk”) property insurance
   covering all leasehold improvements and Tenant’s trade fixtures, equipment, furniture and other
   personal property within the Premises (“Tenant’s Property”) in the amount of the full replacement
   cost thereof; (3) business income (formerly “business interruption”) insurance written on an actual
   loss sustained form or with sufficient limits to address reasonably anticipated business intemption
   losses; (4) business automobile liability insurance to cover all owned, hired and nonowned
   automobiles owned or operated by Tenant providing a minimum combined single limit of
   $          ~ ( 5 ) workers’
                          ~ compensation
                                    ~           ~
                                             insurance      o
                                                        as required by ~the state in~which the~Premises is~
   TKe CrescenlWHiahland CaDital Management. L.P.
   6080490v.S 126597/00001                           -18-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22           Page 21 of
                                         56




   located and in amounts as may be required by applicable statute (provided, however, ifno workers’
   compensation insurance is statutorily required, Tenant shall cany workers’ compensation insurance
   in a minimum amount of $500,000); (6) employer’s liability insurance in an amount of at least
   $500,000 per occurrence; and (7) umbrella liability insurance that follows form in excess of the
   limits specified in (l), (4) and (6) above, of no less than $4,000,000 per occurrence and in the
   aggregate. Any company underwriting any ofTenant’s Insurance shall have, according to A.M. Besf
   Insurance Guide, a Best’s rating of not less than A- and a Financial Size Category of not less than
   VIII. All commercial general liability, business automobile liability and umbrella liability insurance
   policies shall name Landlord (or any successor), Landlord’s property manager, Landlord’s
   Mortgagee (if any), and other reasonable designees of Landlord as the interest of such designees
   shall appear (collectively, the “NamedAddilionalinsuredr”),as “additional insureds” and shall be
   primary with Landlord’s policy being secondary with respect to the Premises and noncontributory.
   All policies of Tenant’s Insurance shall contain endorsements that the insurer(s) shall endeavor to
   give, and Tenant shall give, Landlord and its designees at least 30 days’ advance written notice of
   any change, cancellation, termination or lapse of insurance. Tenant shall provide Landlord with a
   certificate of insurance and all required endorsements evidencing Tenant’s Insurance prior to the
   earlier to occur of the Commencement Date or the date Tenant is provided access to the Premises for
   any reason, and upon renewals at least 10 days prior to the expiration ofthe insurance coverage. All
   of Tenant’s Insurance policies, endorsements and certificates will be on forms and with deductibles
   and self-insured retention, if any, reasonably acceptable to Landlord. The limits of Tenant’s
   insurance shall not limit Tenant’s liability under this Lease. If Tenant fails to maintain the insurance
   required in this Section 14.A,or to provide to Landlord evidence ofthe same when required herein,
   and such failure continues for a period of 5 Business Days after written notice from Landlord, such
    failure shall be deemed to be a Time Sensitive Default.

           B.       Landlord’s Insurance. Landlord shall maintain: (I) commercial general liability
   insurance applicable to the Property which provides, on an occurrence basis, a minimum combined
   single limit of no less than $5,000,000 (coverage in excess of $1,000,000 may be provided by way of
   an umbrelltdexcess liability policy); and (2) causes of loss-special form (formerly“al1 risk”) property
   insurance on the Building in the amount ofthe replacement cost thereof, as reasonably estimated by
   Landlord. The foregoing insurance and any other insurance carried by Landlord may be effected by
   a policy or policies of blanket insurance and shall be for the sole benefit of Landlord and under          ’

   Landlord’s sole control, Consequently, Tenant shall have no right or claim to any proceeds thereof
   or any other rights thereunder.

   15. . -                                     Notwithstanding anything in this Lease to the contrary,
   Tenant waives, and shall cause its insurance carrier(s) and any other party claiming through or under
   such carrier@), by way of subrogation or otherwise, to waive any and all rights of recovery, Claim,
   action or causes of action against all Landlord Parties for any loss or damage to Tenant’s business,
   any loss Of use of the Premises, and any loss, theft or damage to Tenant’s Property (including
   Tenant’s automobiles or the contents thereof), INCLUDING ALL RIGHTS (BY WAY OF SUBROGATION
   OR OTHERWISE) OF RECOVERY, CLAIMS,           ACTIONS OR CAUSES OF ACTION ARISING OUT OF THE
   NEGLIGENCE OF ANY LANDLORD          PARTY,which loss or damage is (or would have been, had the
   insurance required by this Lease been maintained) covered by insurance. In addition, Landlord shall
   cause its insurance carrier(s) and any other party claiming through or under such carrier(s), by way
   of subrogation or otherwise, to waive any and all rights of recovery, Claim, action or causes of
   action against all Tenant Parties for any loss of or damage to or loss of use of the Building, the
   Property, my additions or improvements to the Building or the Property, or any contents thereof,
   INCLUDING ALL RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS,
   ACTIONS OR CAUSESOF ACTION ARISING OUT OFTHE NEGLICENCEOF ANY TENANTPARTY,
                                                                            which
   10% or damage is (or would have been, had the insurance required by this Lease been maintained)
   covered by insurance. In addition, Landlord and Tenant each hereby waive any right ofsubrogation
   and right ofrecovery or cause of action for injury including death or disease to respective employees
   of either as covered by Worker’s Compensation (or which would have been covered if Tenant or
   Landlord as the case may be, was carrying Worker’s Compensation insurance as required by
   applicable Law).

   16.     Casualtv Darnaee.

           A.       Reaair o r Termination by Landlord. If all or any part of the Premises are damaged
   by fire or other casualty, Tenant shall immediately notify Landlord in writing. Landlord shall have
   the right to terminate this Lease if: ( I ) the Building shall be damaged so that, in Landlord’s
   judgment, substantial alteration or reconstruction of the Building shall be required (whether or not
   The CrescentWHiehland CaDital Manacement, L.P.
   6080490v.5 126597MooO1                           -19-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22            Page 22 of
                                         56




   the Premises have been damaged) and Landlord elects not to restore the Building; (2)Landlord is not
   permitted by Law to rebuild the Building in substantially the same form as existed before the fire or
   casualty; (3) the Premises have been materially damaged and there is less than 2 years of the Term
   remaining on the date of the casualty and Tenant does not exercise any remaining option to renew
   this Lease within 30 days thereafter; (4) any Mortgagee requires that the insurance proceeds be
   applied to the payment ofthe mortgage debt and (a) Landlord does not have the right under its loan
   agreement to require that such proceeds be made available for the repair or reconstruction of the
   Building, and (b) Landlord elects not to restore the Building; or ( 5 ) an uninsured loss of the Building
   occurs notwithstanding Landlord’s compliance with Section 14.B above and Landlord elects not to
   restore the Building. Landlord may exercise its right to terminate this Lease by notifying Tenant in
   writing within 90 days after the date ofthe casualty. If Landlord does not terminate this Lease under
   this Section 16.A, Landlord shall commence and proceed with reasonable diligence to repair and
   restore the Building to substantially the same condition as existed immediately prior to the date of
   damage and to restore the Premises to a shell condition with all Building systems serving the
   Premises being restored. Tenant shall be responsible for the restoration of all leasehold
    improvements to the Premises, at Tenant’s cost, to the same condition as existed immediately prior
   to the date of damage, However, in no event shall Landlord be required to spend more than the
    insurance proceeds received by Landlord. Notwithstanding the foregoing, if Landlord elects to
   repair and restore the Property, Landlord will reconstruct the Building and Building systems, but not
   the leasehold improvements existing in the Premises as of the date of damage, even though the cost
    thereof shall exceed the insurance proceeds received by Landlord. To the extent Tenant’s parking
    rights described in Exhibit E attached to this Lease are damaged by any fire or other casualty,
    Landlord will either (i) replace such parking damaged by the casualty, or (ii) provide Tenant with
    reasonable alternative parking in a manner as near as reasonably possible to the parking rights
    granted to Tenant under Exhibit E ifrestoring such original parking area is not reasonably possible.

            B.      Z                                                         QIf all or any portion of the
   Premises is damaged as a result of fire or other casualty, or access thereto or occupancy thereof is
   not permitted (including without limitation failure of elevator service if the Premises is above the
   fifth floor), Landlord shall, within 60 days after the date of the damage, cause an architect or general
   contractor selected by Landlord to provide Landlord and Tenant with a written estimate of the
   amount of time required to substantially complete the repair and restoration of the Premises, using
   standard working methods (“Completion Esfimate”). If the Completion Estimate indicates that the
   Premises cannot be made tenantable within 240 days from the date of damage, then regardless of
   anything in Section 16.A above to the contrary, either party shall have the right to terminate this
   Lease by giving written notice to the other of such election within 20 days after receipt of the
   Completion Estimate. Tenant, however, shall not have the right to terminate this Lease ifthe fire or
   casualty was caused by the gross negligence or intentional misconduct of any of the Tenant Parties.
   If neither party terminates this Lease under this Section 16.B,then Landlord shall repair and restore
   the Premises in accordance with, and subject to the limitations of, Section 16.A. Ifneither Landlord
   nor Tenant have the right to terminate this Lease or elect not to terminate this Lease pursuant to the
   foregoing, and if the time it takes to restore the Premises to substantially its condition immediately
   prior to the fire or other casualty, or to restore access thereto or occupancy thereof, exceeds 240 days
   after the date of such casualty, or the deadline set forth in the Completion Estimate, whichever is
   greater (provided that neither the 240 day period nor the deadline in the Completion Estimate shall
   be extended for events of Force Majeure), then Tenant shall have the option to terminate this Lease
   by giving Landlord 60 days prior written notice after the expiration of such 240 day period or the
   deadline set forth in the Completion Estimate, whichever is applicable provided that Landlord has
   not completed the restoration work during such additional 60day period. Any Rent paid by Tenant
   for a period beyond the date of termination of this Lease or for any period of abatement shall be
   promptly refunded by Landlord to Tenant.

            C.      Abatement. In the event a material portion ofthe Premises is damaged as aresult of
   a fire or other casualty, or access thereto or occupancy thereof is not permitted, the Rent shall abate
   for the portion of the Premises that is not usable by Tenant in the ordinary course of Tenant’s
   business until substantial completion ofthe repairs and restoration required to be made by Landlord
   pursuant to Section 16.A plus a period not to exceed sixty (60) days for Tenant to perform such
   repairs as may be necessary to put the Premises in the condition it was in prior to the casualty.
   Tenant, however, shall not be entitled to such abatement if the fire or other casualty was cawed by
   the gross negligence Or intentional misconduct of any of the Tenant Parties. Landlord shall not be
   liable for any loss Or damage to Tenant’s Property or to the business of Tenant resulting in any way
   from the fire or other casualty Or from the repair and restoration of the damage. Landlord and
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22           Page 23 of
                                         56




   Tenant hereby waive the provisions ofany Law relating to the matters addressed in this Article, and
   agree that their respective rights for damage to or destruction of the Premises shall be those
   specifically provided in this Lease.
   17.     Condemnation. Either party may terminate this Lease if the whole or any material part of
   the Premises are taken or condemned for any public or quasi-public use under Law, by eminent
   domain or private purchase in lieu thereof (a “Taking”). Landlord shall also have the right to
   terminate this Lease if there is a Taking of any portion of the Building or Property which would
   leave the remainder of the Building unsuitable for use as an office building in a manner comparable
   to the Building’s use prior to the Taking. In order to exercise its right to terminate this Lease under
   this Article 17, Landlord or Tenant, as the case may be, must provide written notice of termination
   to the other within 45 days after the terminating party first receives notice of the Taking. Any such
   termination shall be effective as of the date the physical taking of the Premises or the portion of the
   Building or Property occurs. If this Lease is not termjnated, the Rentable Square Footage of the
   Building, the Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
   applicable, be appropriately adjusted by Landlord. In addition, all Rent and other charges payable
   hereunder for any portion of the Premises taken or condemned shall be abated during the unexpired
   Term effective when the physical taking of the portion of the Premises occurs. All compensation
   awarded for a Taking, or sale proceeds, shall be the property of Landlord, any right to receive
   compensation or proceeds being expressly waived by Tenant. However, Tenant may file a separate
   claim at its sole cost and expense for Tenant’s Property (excluding above building standard
   leasehold improvements) and Tenant’s reasonable relocation expenses, provided the filing of such
   claim does not diminish the award which would otherwise be receivable by Landlord.

   18.    Events of Default. Tenant shall be considered to be in default under this Lease upon the
   occurrence of any of the following events of default:

          A.      Tenant’s failure to pay when due all or any portion of the Rent (“MonefafyDefault+‘);
   provided that the first two (2) such failures during any consecutive 12 month period shall not be
   Monetary Defaults.

           B.       Tenant’s failure to perform any of the obligations of Tenant in the manner set forth in
   Articles 14,24 or 25 after expiration of any applicable cure periods (a “Time Sensitive DefauW) as
   set forth in this Lease which are specifically designated to be a Time Sensitive Default.

            C.     Tenant’s failure (other than a Monetary Default or a Time Sensitive Default) to
   comply with any term, provision or covenant of this Lease, ifthe failure is not cured within 30 days
   after written notice to Tenant. However, if Tenant’s failure to comply cannot reasonably be cured
   within 30 days, Tenant shall be allowed additional time (not to exceed an additional 30 days) as is
   reasonably necessary to cure the failure so long as: ( 1 ) Tenant commences to cure the failure within
   the 30 day period following Landlord’s initial written notice, and (2) Tenant diligently pursues a
   course of action that will cure the failure and bring Tenant back into compliance with this Lease,
   However, if Tenant’s failure to comply creates a hazardous condition, the failure must be cured
   immediateIy upon notice to Tenant. In addition, if Landlord provides Tenant with notice of Tenant’s
   failure to comply with the same specific term, provision or covenant of this Lease on more than 2
   occasions during any 12 month period, Tenant’s subsequent violation of the same term, provision or
   covenant shall, at Landlord’s option, be deemed an incurable event of default by Tenant.

           D.     Tenant or any Guarantor becomes insolvent, files a petition for protection under the
   U.S. Bankruptcy Code (or similar Law) or a petition is filed against Tenant or any Guarantor under
   such Laws and is not dismissed within 45 days after the date of such filing, makes a transfer in fraud
   ofcreditors or makes an assignment for the benefit of creditors, or admits in writing its inability to
   pay its debts when due.

            E.      The leasehold estate is taken by process or operation of Law.
         F.      In the case ofany ground floor or retail tenant, Tenant does not take possession of, or
   abandons or vacates all or a substantial portion of the Premises.

           G.       Tenant is in default beyond any notice and cure period under any other lease or
   agreement with Landlord in connection with the Property (excluding any agreements which are
   exhibits to this Lease).


   The CrescentWHiehland CaDital Manaeernent. L.P.
   608049Ov.S I26597/0OOOI                           -21.
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22            Page 24 of
                                         56




   19.     Remedies.

           A.      Landlord’s Remedies. Upon any default, Landlord shall have the right without
   notice or demand [except as provided in Article 18) to pursue any of its rights and remedies at Law
   or in equity, including a”y one or more of the following remedies:
                   (I)       Terminate this Lease;

                  (2)    Re-enter the Premises, change locks, alter security devices and lock out
   Tenant or terminate Tenant’s right of possession of the Premises without terminating this Lease, and
   without complying with applicable Law, the benefits of which are waived by Tenant to the fullest
   extent permitted by applicable Law;

                  (3)    Remove and store, at Tenant’s expense, all the property in the Premises using
   such lawful force as may be necessary;

                  (4)        Cure such event of default for Tenant at Tenant’s expense (plus a 10%
   administrative fee);

                 (5)     Withhold or suspend payment of sums Landlord would otherwise be obligated
   to pay to Tenant under this Lease or any other agreement;

                   (6) Require all future payments to be made by cashier’s check, money order or
   wire transfer after the first time any check is returned for insufficient funds, or the second time any
   sum due hereunder is more than 5 days late; provided, however, if Tenant timely pays all Rent
   payments for a period of 12 consecutive months thereafter, Tenant shall once again be entitled to
   make Rent payments by check until any check is returned for insufficient funds;

                    (7)      Apply any Security Deposit as permitted under this Lease; and/or

                  (8)     Recover such other amounts in addition to or in lieu of the foregoing as may
   be permitted from time to time by applicable Law, including any other amount necessary to
   compensate Landlord for all the detriment proximately caused by Tenant’s failure to perform its
   obligations under this Lease or which in the ordinary course of events would be likely to result
   therefrom.

           B.       Measure of Damaeea

                   (I)     Calculation. If Landlord either terminates this Lease or terminates Tenant’s
   right to possession of the Premises, Tenant shall immediately surrender and vacate the Premises and
   pay Landlord on demand: (a) all Rent accrued through the end of the month in which the
   termination becomes effective; (b) interest on all unpaid Rent from the date due at a rate equal to the
   lesser of 18% per annum or the highest interest rate permitted by applicable Law; (c) all expenses
   reasonably incurred by Landlord in enforcing its rights and remedies under this Lease, including all
   reasonable legal expenses; (d) Costs of Reletting (defined below); and (e) all Landlord’s Rental
   Damages (defined below). In the event that Landlord relets the Premises for an amount greater than
   the Rent due during the Term, Tenant shall not receive a credit for any such excess; however the
   excess shall be applied against the Costs of Reletting and other damages which Landlord is entitled
   to recover under this Lease.

                   (2)     Definitions. “Costsof Reletting” shall include commercially reasonable costs,
   losses and expenses incurred by Landlord in reletting all or any portion of the Premises including,
   without limitation, the cost of removing and storing Tenant’s furniture, trade fixtures, equipment,
   inventory or other property, repairing and/or demolishing the Premises, removing andor replacing
   Tenant’s signage and other fixtures, making the Premises ready for a new tenant, including the cost
   of advertising, commissions, architectural fees, legal fees and leasehold improvements, and any
   allowances and/or concessions provided by Landlord. “Lundford’sRentalDamages”shall mean the
   total Rent which Landlord would have received under this Lease (had Tenant made all such Lease
   payments as required) for the remainder of the Term minus the fair rental value of the Premises for
   the same period, or, if the Premises are relet, the actual rental value (not to exceed the Rent due
   during the Term), both discounted to present value at the Prime Rate (defined below) in effect upon
   the date of determination. For purposes hereof, the “PrimeRate” shall be the per annum interest rate
   publicly announced by a federally insured bank selected by Landlord in the state in which the
   Building is located as such bank’s prime or base rate.
   The CrcscentWHiehland CaDital Manaaement. L.P.
   6080490v.5 126597/00001                           -22-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22            Page 25 of
                                         56




                   (3)    kndlord SAllernafiveCalculation. Because hture market rental rates, and
   the costs or time involved in reletting may be uncertain and difficult to determine at the time of
   Tenant’s default, the parties agree that Landlord may in its sole discretion elect to recover, in lieu Of
   calculating damages under Section 19.B(l)(d) and (e) above (but without limiting damages under
   Section 19.B(l)(a) and (b) above), the sum of (a) the unamortized portion of all costs, losses and
   expenses incurred by Landlord as a result of entering into the Lease, and (b) 25% of the total
   nominal Rent which Landlord would have received under this Lease (had Tenant made all such Rent
   payments as required) for the remainder of the Term, which the parties agree is a fair and reasonable
   estimate of Landlord’s Rental Damages and the Costs of Reletting.

           C.      Tenant Not Relieved from Liabilities. Unless expressly provided in this Lease, the
   repossession or re-entering of all or any part of the Premises or Landlord’s exercise of any other
   remedy either as provided herein or otherwise, shall not relieve Tenant of its liabilities and
   obligations under this Lease including, without limitation, Tenant’s liability for the payment of Rent
   or any other damages Landlord may incur by reason of Tenant’s breach. In addition, Tenant shall
   not be relieved of its liabilities under this Lease, nor be entitled to any damages hereunder, based
   upon minor or immaterial errors in the exercise of Landlord’s remedies. No right or remedy of
   Landlord shall be exclusive of any other right or remedy. Each right and remedy shall be cumulative
   and in addition to any other right and remedy now or subsequently available to Landlord at Law or
   in equity. If Tenant fails to pay any amount when due hereunder (after the expiration of any
   applicable cure period), Landlord shall be entitled to receive interest on any unpaid item of Rent
   from the date initially due (without regard to any applicable grace period) at a rate equal to the lesser
   of 18% per annum or the highest rate permitted by Law. In addition, if Tenant fails to pay any item
   or installment of Rent when due (after the expiration of any applicable cure period), Tenant shall pay
   Landlord a one-time administrative fee equal to 5% of the past due Rent (except that the
   administrative fee for the first such late payment in any consecutive 12 month period shall be waived
   so long as such payment is made within 5 Business Days after receipt ofnotice ofnon-payment from
   Landlord). However, in no event shall the charges permitted under this Section 19.C or elsewhere in
   this Lease, to the extent they are considered interest under applicable Law, exceed the maximum
   lawful rate of interest. If any payment by Tenant of an amount deemed to be. interest results in
   Tenant having paid any interest in excess of that permitted by Law, then it is the express intent of
   Landlord and Tenant that all such excess amounts theretofore collected by Landlord be credited
   against the other amounts owing by Tenant under this Lease. Receipt by Landlord ofTenant’s keys
   to the Premises shall not constitute an acceptance or surrender ofthe Premises. NOTWITHSTANDING
   ANY OTHER PROVISION O F THIS LEASETO THE CONTRARY, TENANT                    SHALL HOLD LANDLORD
   PARTIES HARMLESS FROM AND INDEMNIFY AND DEFEND SUCH PARTIES AGAINST, ALL CLAIMS
   THAT ARISEOUTOFOR IN CONNECTION WITH A BREACH OFTHIS LEASE,SPECIRCALLY INCLUDING
   A N Y VIOLATION OF APPLICABLE LAWSORCONTAM~NAT~ON(DEFINEDINART~CLE~~)CAUSEDBY
   A TENANT   PARTY.

           D.      Mitieation of Damages. Upon termination of Tenant’s right to possess the Premises,
   Landlord shall, only to the extent required by Law, use objectively reasonable efforts to mitigate
   damages by reletting the Premises. Landlord shall not be deemed to have failed to do so if Landlord
   refuses to lease the Premises to a prospective new tenant with respect to whom Landlord would b e ,
   entitled to withhold its consent pursuant to Section 11.A, or who ( I ) is a parent, subsidiary or other
   Affiliate of Tenant; (2) is not acceptable to any Mortgagee of Landlord; (3) requires improvements
   to the Premises to be made at Landlord’s expense in excess of amounts then quoted by Landlord for
   tenant improvement allowances in the Building; or (4) is unwilling to accept lease terms then
   proposed by Landlord, including: (a) leasing for a shorter or longer term than remains under this
   Lease; (b) re-configuring or combining the Premises with other space, (c) taking all or only a part of
   the Premises; and/or (d) changing the use of the Premises. Notwithstanding Landlord’s duty to
   mitigate its damages as provided herein, Landlord shall not be obligated (i) to give any priority to
   reletting Tenant’s space in connection with its leasing of space in the Building or any complex of
   which the Building is a part, or (ii) to accept below market rental rates for the Premises or any rate
   that would negatively impact the market rates for the Building. To the extent that Landlord is
   required by applicable Law to mitigate damages, Tenant must plead and prove by clear and
   convincing evidence that Landlord failed to so mitigate in accordance with the provisions of this
   Section 19.D, and that such failure resulted in an avoidable and quantifiable detriment to Tenant.
           E.      Landlord’s Lien. Landlord hereby waives all contractual, statutory and
   constitutional liens upon Tenant’s property that it may otherwise be entitled to by virtue of this
   Lease.

   Theewent@/Hinhland Capital Management. L.P.
   6080490v.S 126S97/WoOl                            -23-
    Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 26 of
                                             56




               F.       Landlord Defaults and Tenant Remedies. Except as otherwise provided in this
       Lease and specifically subject to Section 3.C and Article20, if Landlord fails in the performance of
       any of Landlord’s obligations under this Lease and such failure continues for 30 days after
       Landlord’s receipt ofwritten notice thereof from Tenant (or an additional reasonable time after such
       receipt if (i) such failure cannot be cured within such 30 day period, and (ii) Landlord commences
       curing such failure within such 30 day period and thereafter diligently pursues the curing of such
       failure), then Tenant shall be entitled to exercise any remedies that Tenant may have at law or in
       equity.
       20.     Limitation of Liability Notwithstanding anything to the contrary contained in this Lease,
       the liability of Landlord (and ofany successor Landlord) to Tenant (or any person or entity claiming
       by, through or under‘l’enant) shall be limited to the interest of Landlord in the Property (including
       net rents, net sales proceeds, and insurance and condemnation proceeds therefrom hat are not paid to
       Landlord’s Mortgagee). Tenant shall look solely to Landlord’s interest in the Property for the
       recovery ofany judgment or award against Landlord. No Landlord Party shall be personally liable
       for any judgment or deficiency. Before filing suit for an alleged default by Landlord, Tenant shall
       give Landlord and the .Mortgagee(s) (defined in Article 25) whom Tenant has been notified hold
       Mortgages (defined in Article 2 5 ) on the Property, Building or Premises, notice and reasonable time
       to cure the alleged default. Tenant hereby waives all claims against all Landlord Parties for
       consequential, special or punitive damages allegedly or actually suffered by any Tenant Parties,
       including lost profits and business interruption. Likewise, Landlord hereby waives all Claims
       against all Tenant Parties for consequential, special or punitive damages allegedly or actually
       suffered by any Landlord Parties, including lost profits and business interruption, except as expressly
       provided in Article 24 below.

       2I.     No Waiver. Neither party’s failure to declare a default immediately upon its Occurrence or
       delay in taking action for a default shall constitute a waiver of the default, nor shall it constitute an
       estoppel. Neither party’s failure to enforce its rights for a default shall constitute a waiver of that
       party’s rights regarding any subsequcnt default.
       22.     Tenant’s Riehl to Possession. Provided Tenant pays the Rent and fully performs all of its
       other covenants and agreements under this Lease, Tenant shall have the right to occupy the Premises
       without hindrance from Landlord or any person lawfully claiming through Landlord, subject to the
       terms of this Lease, all Mortgages, insurance requirements and applicable Law. This covenant and
       all other covenants of Landlord shall be binding upon Landlord and its successors only during its or
       their respective periods nf ownership ofthe Building, and shall not be a personal covenant of any
       Landlord Parties.

       23.     Relocation. Intentionally deleted.

       24.      Holdine Over. Except for any permined occupancy by Tenant under Article 29, ifTenant
       or any party claiming by, through or under Tenant fails to surrender the Premises at the expiration or
       earlier termination of this Lease, the continued occupancy of the Premises shall be that of a tenancy
       at sufferance. Tenant shall pay an amount (on a per month basis without reduction for partial
       months during the holdover) equal to the greater of. (A) 200% of the Base Rent and 100% of
       Tenant’s Pro Rata Share of Excess Operating Expenses and Tenant’s Pro Rata Share of Excess Tax
       Expenses due for the period immediately preceding the holdover; or (B) 200% of the fair market
       gross rental for the Premises; provided, however, so long as no other uncured event ofdefault exists
’
       under the Lease, for the first 60 days of any such holdover Tenant shall pay only 150% of such
       greater amount. Tenant shall otherwise continue to he subject to all ofTenant’s obligations under
       this Lease. No holdover by Tenant or paymcnt by Tenant after the expiration or early termination of
       this Lease shall be construed to extend the Term or prevent Landlord from immediate recovery of
       possession of the Premises by summary proceedings or otherwise. In addition to the payment ofthe
       amounts provided above, if Landlord is unable to deliver possession ofthe Premises to anew tenant,
       or to perform improvements for a new tenant, as a result of Tenant’s holdover and Tenant fails to
       vacate the Premises within 30 days after Landlord notifies Tenant of Landlord’s inability to deliver
       possession, or perform improvements, such failure shall constitute a Time Sensitive Default
       hereunder; and notwithstanding any other provision ofthis Lease to the contrary, TENANTSHALL       BE
       LIABLE TO LANDLORD       FOR,ANDSHALL PROTECT LANDLORDFROM             ANDINDEMNIFY A N D DEFEND
       LANDLORD      AGAINST, ALL LOSSES AND DAMAGES, INCLUDING ANY CLAlMS MADE BY ANY
       SUCCEEDING TENANT RESULTINC; FROM SUCH FAILURE TO VACATE, AND A N Y CONSEQUEKTIAL
       DAMAGES T H A I LANDLORD
                              SUFFERS FROM T H E HOLDOVER


       D.c CrexentWHishland Ca~italManaeement L.P.
       6080490v.5 I26597/0OOOI                           -24-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                    Entered 12/23/20 15:48:22             Page 27 of
                                         56




   25.     Subordination to Mortgages; EstoDpel Certificate. Tenant accepts this Lease subject and
   subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or subsequently
   affecting the Premises, the Building or the Property, and to renewals, modifications, refinancings and
   extensions thereof (collectively, a “Mortgage”). The party having the benefit of a Mortgage shall be
   referred to as a “Mortgagee.” This clause shall be self-operative, but within 30 days after receipt of
   a request from a Mortgagee, Tenant shall execute a commercially reasonable subordination
   agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior to this Lease, a
   Mortgagee shall have the right at any time to subordinate its Mortgage to this Lease. Ifrequested by
   a successor-in-interest to all or a part of Landlord’s interest in this Lease, Tenant shall, without
   charge, attorn to the successor-in-interest. Tenant shall, within 15 days after receipt of a written
   request from Landlord, execute and deliver an estoppel certificate to those parties as are reasonably
   requested by Landlord (including a Mortgagee or prospective purchaser). The estoppel certificate
   shall include a statement certifying that this Lease is unmodified (except as identified in the estoppel
   certificate) and in full force and effect, describing the dates to which Rent and other charges have
   been paid, representing that, to the best of Tenant’s knowledge, there is no default (or stating with
   specificity the nature of the alleged default) and certifying other factual matters with respect to this
   Lease that may reasonably be requested. Tenant’s failure to provide any estoppel certificate within
   the 15 day period specified above, and the continuation of such failure for a period of 5 days after
   Landlord delivers a second written notice requesting same, shall constitute a Time Sensitive Default
   under this Lease. Within 30 days after the execution of this Lease, Landlord shall obtain a non-
   disturbance agreement from Landlord’s Mortgagee on such Mortgagee’s standard form, a copy of
   which is attached hereto as Exhibit F. In addition, Landlord shall, obtain a non-disturbance
   agreement for the benefit of Tenant from any future Mortgagee of the Property, on such
   Mortgagee’s form. Landlord shall pay the standard fee charged by Landlord’s Mortgagee for
   obtaining a non-disturbance agreement on such Mortgagee’s standard form. However, any
   additional cost charged by Landlord’s Mortgagee for the negotiation of the terms of such agreement
   shall be paid by Tenant.

   26.      Attorneys’ Fees. If either party institutes a suit against the other for violation of or to
    enforce any covenant or condition of this Lease, or ifeither party intervenes in any suit in which the
    other is a party to enforce or protect its interest or rights, the prevailing party shall be entitled to all
    of its costs and expenses, including reasonable attorneys’ fees. The term “prevailing party” is
    defined to mean the party who obtains a determination of wrongful conduct by the other party
    regardless of whether actual damages are awarded.

    27.    Notice. If a demand, request, approval, consent or notice (collectively, a “notice”) shall or
   may be given to either party by the other, the notice shall be in writing and delivered by hand or sent
   by registered or certified mail with return receipt requested, or sent by overnight or same day courier
   service, or sent by facsimile, at the party’s respective Notice Address(es) set forth in Article 1,
   except that if Tenant has vacated the Premises (or if the Notice Address for Tenant is other than the
   Premises, and Tenant has vacated such address) without providing Landlord a new Notice Address,
   Landlord may serve notice in any manner described in this Article or in any other manner permitted
   by Law. Each notice shall be deemed to have been received or given on the earlier to occur of actual
   delivery (which, in the case ofdelivery by facsimile, shall be deemed to occur at the time ofdelivery
   indicated on the electronic confirmation of the facsimile if before 5:OO p.m. Dallas, Texas time on
   Business Days, and ifafter 5:OO p.m. Dallas, Texas time on Business Days, or any time on Holidays
   or on weekends, then at 8:OO a.m. on the next Business Day) or the date on which delivery is first
   refused, or, if Tenant has vacated the Premises or the other Notice Address of Tenant without
   providing a new Notice Address, 3 days after notice is deposited in the U.S. mail or with a courier
   service in the manner described above. Either party may, at any time, change its Notice Address by
   giving the other party written notice of the new address in the manner described in this Article.

   28.      Reserved Rights. This Lease does not grant any rights to light or air over or about the
   Building. Landlord excepts and reserves exclusively to itself the use of: (A) roofs (except as
   otherwise set forth herein), (B) telephone, electrical and janitorial closets, (C) equipment rooms,
   Building risers or similar areas that are used by Landlord for the provision of Building services, (D)
   rights to the land and improvements below the floor of the Premises, (E) the improvements and air
   rights above the Premises, (F) the improvements and air rights outside the demising walls of the
   Premises, (G) the areas within the Premises used for the installation of utility lines and other
   installations serving occupants ofthe Building, and (H) any other areas designated from time to time
   by Landlord as service areas ofthe Building. Tenant shall not have the right to install or operate my
   equipment producing radio frequencies, electrical or electromagnetic output or other signals, noise or

   The CrescentWHishland Caoital Manaeement. L.P.
   60804SQv.5 126597/00001                             -25-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22          Page 28 of
                                         56




   emissions in or from the Building without the prior written consent of Landlord. To the extent
   permitted by applicable Law, Landlord reserves the right to restrict and control the use of such
   equipment. Landlord has the right to change the Building’s name or address. Landlord also has the
   right to make such other changes to the Property and Building as Landlord deems appropriate;
   provided that except as may be required by applicable Laws, Landlord shall not be entitled to make
   alterations to Premises. Additionally, except as may be required by applicable Laws, Landlord shall
   not be entitled to make alterations to other portions of the Building that materially and adversely
   impair Tenant’s rights or materially and adversely increases Tenant’s obligations under this Lease,
   nor shall Landlord be entitled to make any changes to the Common Areas that materially and
   adversely impact direct access to the Premises or materially and adversely impact Tenant’s
   specifically designated parking areas provided for in Exbibit E of this Lease. Landlord shall also
   have the right (but not the obligation) to temporarily close the Building if Landlord reasonably
   determines that there is an imminent danger of significant damage to the Building or of personal
   injury to Landlord’s employees or the occupants of the Building. The circumstances under which
   Landlord may temporarily close the Building shall include, without limitation, electrical
   interruptions, hurricanes and civil disturbances. A closure of the Building under such circumstances
   shall not constitute a constructive eviction nor entitle Tenant to an abatement or reduction of Rent,
   except as otherwise provided in Section 7.B.
   29.     Surrender of Premises, All improvements made to the Premises after the Delivery Date
   (collectively, “Leaselruldlmprovemen~”)shall be owned by Tenant during the Term of this Lease
   but shall become the property of Landlord upon the expiration or earlier termination ofthe Lease or
   Tenant’s right to possession, and shall remain upon the Premises without compensation to Tenant.
   At the expiration or earlier termination of this Lease or Tenant’s right of possession, Tenant shall
   remove Tenant’s Removable Property (defined below) from the Premises, and quit and surrender the
   Premises to Landlord, broom clean, and in good order, condition and repair, ordinary wear and tear
   excepted. As used herein, the term “Tenant’sRemovable Proper@’’shall mean: (A) any Leasehold
   Improvements that are installed by or for the benefit of Tenant and, in Landlord’s reasonable
   judgment, are of a nature that would require removal and repair costs that are materially in excess of
   the removal and repair costs associated with standard office improvements, such as, without
   limitation, raised floor, UPS systems, back-up generators, and supplemental HVAC units (“Special
   Instalfaiiuns”); and (B) Tenant’s personal property; provided that Tenant’s Removable Property
   shall not include, and Tenant shall not be obligated to remove from the Premises or the Property any
   conduit, wiring or cabling installed by Tenant in the Building shafts, risers, or conduits.
   Notwithstanding the foregoing, Landlord may, in Landlord’s sole discretion and at no cast to
   Landlord, require Tenant to leave any of its Special Installations in the Premises. Landlord shall
   notify Tenant in writing at the time of Landlord’sapproval of Tenant’s Plans (defined in the Work
   Letter), or at the time of approval of plans submitted to Landlord by Tenant in connection with
   Alterations, whether any Leasehold Improvements to be constructed in the Premises constitute
    Special Installations. If Tenant fails to remove any of Tenant’s Removable Property (other than
    Special Installations which Landlord has designated to remain in the Premises) within 2 days after
   the termination of this Lease or of Tenant’s right to possession, Landlord, at Tenant’s sole cost and
   expense, shall be entitled (but not obligated) to remove and store Tenant’s Removable Property.
   Landlord shall not be responsible for the value, preservation or safekeeping ofTenant’s Removable
   Property. Tenant shall pay Landlord, upon demand, the expenses and storage charges incurred for
   Tenant’s Removable Property. To the fullest extent permitted by applicable Law, any unused
   portion of Tenant’s Security Deposit may be applied to offset Landlord’s costs set forth in the
   preceding sentence. In addition, if Tenant fails to remove Tenant’s Removable Property from the
   Premises or storage, as the case may be, within 30 days after written notice, Landlord may deem all
   or any part of Tenant’s Removable Property to be abandoned, and title to Tenant’s Removable
   Property (except with respect to any Hazardous Material [defined in Article 301) shall be deemed to
   be immediately vested in Landlord. Except for Special Installations designated by Landlord to
   remain in the Premises, Tenant’s Removable Property shall be removed by Tenant before the
   Expiration Date; provided that upon Landlord’s prior written consent (which must be requested by
   Tenant at least 30 days in advance of the Expiration Date and which shall not be unreasonably
   withheld), Tenant may remain in the Premises for up to 5 days after the Expiration Date for the sole
   purpose of removing Tenant’s Removable Property. Tenant’s possession of the Premises for such
   purgose shall be subject to all of the terms and conditions of this Lease, including the obligation to
   pay Base Rent and Tenant’s Pro Rata Share of Excess Operating Expenses on a per diem basis at the
   rate in effect for the last month of the Term. In the event this Lease is terminated prior to the
   Expiration Date, Tenant’s Removable Property (except for Special Installations designated by
   Landlord to remain in the Premises) shall be removed by Tenant on or before 10 days after such

   The CrescenWHiehland Caoital Management. L.P.
   6080490v.5 1265971oooO1                         -26-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                    Entered 12/23/20 15:48:22            Page 29 of
                                         56




      earlier date of termination. Tenant shall repair damage caused by the installation or removal of
      Tenant’s Removable Property.

      30.    Hazardous Materials.

              A.      Restrictions. No Hazardous Material (defined below) (except for de minimis
      quantities of household cleaning products and office supplies used in the ordinary course ofTenant’s
      business at the Premises and that are used, kept and disposed of in compliance with Laws) shall be
      brought upon, used, kept or disposed of in or about the Premises or the Property by any Tenant
      Parties or any of Tenant’s transferees, contractors or licensees without Landlord’s prior writlen
      consent, which consent may be withheld in Landlord’s sole and absolute discretion. Tenant’s
      request for such consent shall include a representation and warranty by Tenant that the Hazardous
      Material in question ( I ) is necessary in the ordinary course of Tenant’s business, and (2) shall be
      used, kept and disposed of in compliance with all Laws.

              B.     Remediation. Tenant shall, at its expense, use commercially reasonable efforts to
      monitor the Premises for the presence of Hazardous Materials or conditions which may reasonably
      give rise to Contamination (defined below) and promptly notify Landlord if it suspects
      Contamination in the Premises. Any remediation ofcontamination caused by a Tenant Party or its
      contractors or invitees which is required by Law or which is deemed necessary by Landlord, in
      Landlord’s opinion, shall be performed by Landlord and Tenant shall reimburse Landlord for the
      cost thereof, plus a 10% administrative fee. In no event will Tenant be responsible for any
      Hazardous Materials or Contamination existing in the Property as of the Effective Date of this Lease,
      nor any Hazardous Materials or Contamination subsequently found in the Property, unless the
      Hazardous Materials and/or Contamination was caused or introduced by a Tenant Party. In the
      event that Hazardous Materials are discovered in the Premises during the performance of the Tenaht
      Work, and such Hazardous Materials were not caused or introduced by a Tenant Party (including
      being specified in the Construction Documents prepared by Tenant’s architect, Landlord will cause
      such Hazardous Materials to be remediated, encapsulated, or otherwise handled, at Landlord’s
      expense, within the time frames and parameters required by Law.

              C.      Definitions. For purposes of this Article 30, a “Hazardous Mareriuf‘ is any
      substance the presence of which requires, or may hereafter require, notification, investigation or
      remediation under any Laws or which is now or hereafter defined, listed or regulated by any
      governmental authority as a “hazardous waste”, “extremely hazardous waste”, “solid waste”, “toxic
      substance”, “hazardous substance”, “hazardous material” or “regulated substance”, or otherwise
      regulated under any Laws. “Contamination” means the existence or any release or disposal of a
      Hazardous Material or biological or organic contaminant, including any such contaminant which
      adversely impacts air quality, such as mold, fungi or other bacterial agents, in, on, under, at or from
      the Premises, the Building or the Property which may result in any liability, fine, use restriction, cost
      recovery lien, remediation requirement, or other government or private party action or imposition
      affecting any Landlord Party. For purposes of this Lease, claims arising from Contamination shall
      include diminution in value, restrictions on use, adverse impact on leasing space, and all costs ofsite
      investigation, remediation, removal and restoration work, including response costs under CERCLA
      and similar statutes.

              D.       Reports, Survevs and Acceptance o f Premises. All current surveys or reports
      prepared for the Property regarding the presence of Hazardous Materials (if any) in the Building are
      available for inspection by Tenant in the oftice of the property manager upon execution of
      Landlord’s standard form of confidentiality agreement. With respect to Hazardous Materials, Tenant
      hereby ( I ) accepts full responsibility for reviewing any such surveys and reports and satisfying itself
      prior to the execution ofthis Lease as to the acceptability of the Premises under Section 3.8 above,
      and (2) acknowledges and agrees that this provision satisfies all notice requirements under applicable
      Law, provided that the foregoing shall not relieve Landlord of its obligations under Section 30.B. In
      the event Tenant performs or causes to be performed any test on or within the Premises for the
      purpose of determining the presence of a Hazardous Material, Tenant shall obtain Landlord’s prior
      written consent and use a vendor approved by Landlord for such testing. In addition, Tenant shall
      provide to Landlord a copy of such test within 10 days of Tenant’s receipt.

      31.     Miscellaneous.

             A.     Governine Law: Jurisdiction and Venue; Severabilih.; Paraeraph H e a d i n a .
  ’   This Lease and the rights and obligations ofthe parties shall be interpreted, construed and enforced

      The CrescentWHiehlandCaDital Manaaement. L.P.
      6080490v.5 126597/00001                           -27-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20   Entered 12/23/20 15:48:22   Page 30 of
                                         56
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22           Page 31 of
                                         56




   continue to accrue after the expiration or early termination ofthis Lease. Without limiting the scope
   ofthe prior sentence, it is agreed that Tenant’s and Landlord’s obligations under Sections 4.A, 4.B,
   and 4.C, and under Articles 8 and 13, and Tenant’s obligations under Articles 6,12,19,24,29 and
   30 shall survive the expiration or early termination of this Lease.

           1.      Binding Effect. Landlord has delivered a copy of this Lease to Tenant for Tenant’s
   review only, and the delivery of it does not constitute an offer to Tenant or an option. This Lease
   shall not be effective against any party hereto until an original copy of this Lease has been signed by
   such party and delivered to the other party.

          J.      Full Apreement; Amendments. This Lease contains the parties’ entire agreement
   regarding the subject matter hereof. All understandings, discussions, and agreements previously
   made between the parties, written or oral, are superseded by this Lease, and neither party is relying
   upon any warranty, statement or representation not contained in this Lease. This Lease may be
   modified only by a written agreement signed by Landlord and Tenant. The exhibits and riders
   attached hereto are incorporated herein and made a part of this Lease for all purposes.

            K.     Tax W a i v e r . Tenant waives all rights pursuant to all Laws to contest any taxes or
    other levies or protest appraised values or receive notice of reappraisal regarding the Property
    (including Landlord’s personalty), irrespective of whether Landlord contests same.

             L.      Prohibited Persons and Transactions. Tenant represents to Landlord: (i) that
    neither Tenant nor any person or entity that directly owns a 10% or greater equity interest in it, nor
    any of its officers, directors or managing members, is aperson or entity with whom US.persons or
    entities are restricted from doing business under regulations of the Office of Foreign Asset Control
    (“OFAC‘) of the Department of the Treasury (including those named on OFAC’s Specially
    Designated and Blocked Persons List) or under Executive Order 13224 (the “Executive Order”)
    signed on September 24,2001, and entitled “Blocking Property and Prohibiting Transactions with
    Persons Who Commit, Threaten to Commit, or Support Terrorism”, or other Laws (each such
    person, a “ProhibitedPerson”), (ii) that Tenant’s activities do not violate the International Money
    Laundering Abatement and Anti-Temorist Financing Act of 2001, or the regulations or orders
    promulgated thereunder, as they may be amended from time to time, or other anti-money laundering
    Laws (the “Anti-Money Laundering Laws”), and (iii) that throughout the Term ofthis Lease Tenant
    shall comply with the Executive Order and with the Anti-Money Laundering Laws. Landlord
    represents to Tenant: (i) that neither Landlord nor any person or entity that directly owns a 10% or
    greater equity interest in it, nor any of its officers, directors or managing members, is a Prohibited
    Person, and (ii) that throughout the Term of this Lease, Landlord shall comply with the Executive
    Order and with the Anti-Money Laundering Laws, if, when and to the extent Landlord may become
    subject to the Anti-Money Laundering Laws.

            M.      Method of C a l c u l a t i o n . Tenant is knowledgeable and experienced in commercial
    transactions and does hereby acknowledge and agree that the provisions of this Lease for
    determining charges and amounts payable by Tenant are commercially reasonable and valid and
    constitute satisfactory methods for determining such charges and amounts as required by Section
    93.012 O f the Texas Property Code. TENANT            FURTHER VOLUNTARILY AND KNOWINGLY WAIVES
    (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW)ALL RIGHTS AND BENEFITS OF
    TENANT  UNDER SUCH SECTION, AS IT NOW EXISTS OR AS IT MAY B E HEREAFTER AMENDED OR
    SUCCEEDED.

            N.   Waiver of Consumer Rights. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER
    THE TEXAS  DECEPTIVE TRADE  PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET
    SEQ. OF THE TEXASBUSINESSAND COMMERCE     CODE,A LAW THAT GIVES CONSUMERS SPECIAL
    RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S      OWN
    SELECTION, TENANT VOLUNTARILY ADOPTS THIS WAIVER.

            0.       ERISA Matters. Tenant represents that as of the Effective Date (1) neither Tenant
    nor any entity controlling or controlled by Tenant owns a 5% or more interest (within the meaning of
    Prohibited Transaction Class Exemption 84-14) in JPMorgan Chase Bank, N.A. (“JPMorgan”) or,
    to Tenant’s actual knowledge (after having used reasonable efforts to ascertain the accuracy ofsuch
    information), any of JPMorgan’s affiliates, and (2) neither JPMorgan, nor, to Tenant’s actual
    knowledge (after having used reasonable efforts to ascertain the accuracy of such information), any
    of its affiliates, owns a 5% or more interest in Tenant or any entity controlling or controlled by
    Tenant.

    The Crescent@/Hiehland Caoital Manaacment. L.P.
    608049ov.5 126597/00001                           -29-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22           Page 32 of
                                         56




           P.       Telecommunications License Apreement. Landlord and Tenant agree that, subject
   to availability, Tenant shall have the right to request space available for Tenant on the roof of the
   Building for the installation of certain telecommunications equipment (the "Telecommunicafions
   Equipment'), and riser space for the installation of fiber to connect to the Premises, subject to the
   provisions of this Section 31.P. In no event shall any equipment extend beyond fifty (50) inches
   from the deck of the roof. In the event that no such space is available at the time ofTenant's request,
   Landlord will have no obligation to make any such space available. In the event that such space is
   available at the time of Tenant's request, the following provisions shall apply with respect to any
   such Telecommunications Equipment. The quantity, type, size, electrical and transmission capacity,
   location and other variablcs regarding such Telecommunications Equipment shall be subject to
   Landlords prior approval. The Telecommunications Equipment shall be installed in a good and
   workmanlike manner, in compliance with all Laws, and at Tenant's sole cost and expense, and
   Tenant shall be responsible for all upkeep and replacement ofthe same, all at Tenant's sole cost and
   expense. Without limiting the generality of the foregoing, Tenant shall execute Landlord's then
   current form of license agreement concerning use of the area so designated for installation of the
   Telecommunications Equipment, and Landlord expressly reserves the right to charge lenant
   monthly license fees for the use of any such space at Landlords then quoted rates. Currently, the
   standard license fees range from $250.00 per month to 61,250.00 per month depending on the size of
   the equipment and the amount of roof space required. Landlord will not charge for Tenant for the
   riser space used to connect fiber to the Premises.

            Q.     ExDansion Terms, Any additional space in the Building leased by Tenant prior to
   the first anniversary of the Commencement Date of this Lcase, shall be on the then-existing terms
   iind conditions applicable to the initial Premises under this Lease (including any escalations in Base
   Rent and any remaining abatement of Base Rent), except that the Reimbursement Allowance will be
   prorated to reflect the remaining Term.

           R.      Club Membershim. IfTenant desires to purchase one or more memberships inThe
   Crescent@ Club or The Spa at The Crescent@ (each being a "Club")during the Term, Landlord will
   pay the initiation fees directly to the applicable Club(s) in connection with up to 14 Club
   memberships. Other than the initiation fees, all monthly dues and charges (including applicable state
   and local taxes) incurred by Tenant or any other person in connection with the use of such
   memberships shall be solely the responsibility ofTenant. Use ofthe foregoing memberships shall be
   subject to the Club rules and regulations and the continued existence of the applicable Club.

          S.      Credit Enhancements. In order to guarantee the obligations of'lenant under this
   Lease, Tenant shall deliver to Landlord, on or before December 3 1,201 1 (unless otherwise specified
   below), at Tenant's option, one of the following:

                   (i)       A fully executed copy of an extension agreement for Tenant's loan revolver
   facility;

                   (ii)   The amount of $462,642.20 in cash, which shall be paid to Landlord on or
   before May 2,201 I , and which amount represents approximately 50% of Landlord's out-of-pocket
   costs associated with this Lease. Provided no event of default exists under the Lease beyond any
   applicable notice and cure period, Landlord will credit the 5462,642.20 against the Base Rent next
   due and owing under the Lease after the cxpiration of the initial four month Base Rent abatement
   provided in Section 1.D and, if applicable, the 17.5 month Base Rent abatement in lieu of the
   Reimbursement Allowance;

                    (iii)   an irrevocable, unconditional letter ofcredit in the amount of%l,500,000.00
   (the "Initial Letter ofcredif') for a term expiring no sooner than December 31,2012. Tenant's
   failure to deliver the Initial Letter of Credit on or before December 31, 201 1 shall be a Time
   Sensitive Default. The Initial Letter ofcredit and any.Kepkdcemcnt Letter of Credit, may hereinafter
   sometimes be referred to generally as a"Lefterof Credit'. The Letter ofcredit shall beaddressed to
   Landlord (andor any other beneficiary designated by Landlord), issued in a form and substance
   similar to that attached hereto as Exhihit C and by a financial institution approved by Landlord, in
   Landlord's sole discretion, and shall be transferable one or more times by Landlord without the
   consent ofTenant. Landlord hereby approvesofNexBank, SSB as the issuerofthe Letter ofcredit.
   Landlord shall have the continuous right throughout the Term to revoke its approval of the financial
   institution issuing the Letter of Credit and require Tenant to obtain a replacement Letter of Credit
   from a financial institution approved by Landlord, in Landlord's solediscrction, within IO Busineu:
   Days after written notice by Landlord. In addition, in the event the financial institution providing the

   The CrescenlWHithland Capital Monaaement. L.P.
   h080490v.5 126597/00001                          -30-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                   Entered 12/23/20 15:48:22             Page 33 of
                                         56




   Letter of Credit is ever placed in receivership, becomes insolvent or is closed by the FDIC, Tenant
   shall as soon as reasonably practicable and without notice from Landlord, obtain a replacement
   Letter of Credit from a financial institution approved by Landlord, in Landlord’s sole discretion. In
   the event that the term of the Letter of Credit obtained by Tenant is less than the term required in this
   subparagraph, Tenant shall provide to Landlord, thirty (30) days prior to the expiration of the term of
   the Letter of Credit, a substitute Letter of Credit, in form, scope, and substance satisfactory to
   Landlord, all in its sole discretion, for the duration of the required term. Tenant agrees to pay upon
   Landlord‘s request, any and all costs or fees charged in connection with the Letter of Credit that
   arise due to: ( I ) Landlord’s sale or transfer of all or any portion of the Building or Property; or (2)
   the addition, deletion, or modification of any beneficiary under the Letter of Credit. The bank
   issuing the Letter of Credit shall have banking offices in the city in which the Building is located, at
   which ofices the Letter of Credit may be drawn. Tenant agrees that upon any default by Tenant
   under the terms and provisions of this Lease, including the failure of Tenant to timely deliver any
   replacement Letter of Credit (which failure shall constitute a Time Sensitive Default hereunder),
   Landlord shall have the right to receive payment under any Letter of Credit of the entire amount of
   such Letter of Credit at such time, and any such amounts received by Landlord shall be held by
   Landlord and applied in accordance with this Lease in the same manner as a Security Deposit. No
   later than thirty (30) days prior to the expiration of the Initial Letter of Credit, Tenant shall furnish to
   Landlord, a replacement letter of credit in an amount equal to $1,000,000.00, identical in form and
   terms (except as to amount) to the Initial Letter of Credit, but expiring no sooner than one (1) year
   after the expiration date of the Initial Letter of Credit (the “FirstReplacement Letter o/CrediP’).
   No later than thirty (30) days prior to the expiration of the First Replacement Letter of Credit, Tenant
   shall furnish to Landlord, areplacement letter ofcredit in an amount equal to $500,000.00, identical
   in form and terms (except as to amount) to the Initial Letter of Credit, but expiring no sooner than
   one (1) year after the expiration date of the First Replacement Letter of Credit (the “Second
   Replacement Lefferofcredit”). Each replacement Letter of Credit shall be issued by a financial
   institution approved by Landlord, in Landlord’s sole discretion. Subject to the provisions set forth
   below, Landlord shall at all times during the Term, hold a Letter of Credit in the amounts described
   above. Notwithstanding the foregoing, provided that between the Effective Date and the date of
   expiration of the Second Replacement Letter of Credit no uncured event of default shall have
   occurred hereunder, at the time of expiration of the Second Replacement Letter of Credit Tenant
   shall not be required to replace the Second Replacement Letter of Credit. If, at any time that any
   Letter of Credit is in effect as provided herein there shall occur an event of default (which remains
   uncured after the expiration of any applicable notice and cure periods), Tenant shall have no further
   right to reduce the amounts of the Letters of Credit as set forth above, but shall replace each Letter of
   Credit with a replacement Letter of Credit in an amount equal to the amount of the Letter of Credit in
   effect at the time of the default, which Letter of Credit shall remain in effect for the entire Term of
   the Lease, and any further extensions thereof. Any reduction in the Letter of Credit amount
   permitted above or any extension of the term of the Letter of Credit shall be accomplished by Tenant
   providing Landlord with either a substitute Letter of Credit in the reduced amount or extended term
   or an amendment to the existing Letter of Credit, as may be the policy of the issuer; or

                   (iv)    in the event Tenant elects to fund the Tenant Work entirely, a Letter ofcredit
   in the amount of $462,642.20, subject to the same terms and conditions as provided in subparagraph
   (iii) above except that the term of such Letter of Credit shall expire no sooner than May 3 1,2014,
   subject to extension due to the occurrence of an event of default (which remains uncured after the
   expiration of any applicable notice and cure periods) as provided in subparagraph (iii) above.

                                 [Remainder of page intentionally left blank]




   p.
   6080490v.S 126597/00001                            -31-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22        Page 34 of
                                         56




         Landlord and Tenant have executed this Lease as of the Effective Date specified below
  Landlord’s signature.


                                                   LANDLORD:

                                                   CRESCENT TC INVESTORS, L.P.,
                                                   a Delaware limited partnership

                                                   By:     Crescent TCI GP, LLC,
                                                           a Delaware limited liability company,
                                                           its general partner




                                                   TENANT:

                                                   HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                   a Delaware limited partnership




                                                           Title:   Pm.i,&+~f




  The CresCent@~HiehlandCaoital Manaeement. L.P,
  60804Wv.5126S97:00001                             -32-
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22   Page 35 of
                                         56




                                               EXHIBIT A-1

                              OUTLINE AND LOCATION OF PREMISES




                             SUITE 700
                    200 & 300 CRESCENT COURT
                            43,515 RSF



    The Crercent@lHinhland Capital Management. L.P.
    60804h)v.S 126597/00001                           A-1-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22            Page 36 of
                                         56




                                              EXHIBIT A-2

                              LEGAL DESCRIPTION OF PROPERTY

   Being a tract or parcel of land situated in the City of Dallas, Dallas County, Texas and being all of
   Lot IA, Block 2/948 of The Crescent, an addition to the City of Dallas as recorded in Volume
   83134, Page 5645 of the Deed Records of Dallas County, Texas, and being more particularly
   described as follows:

   BEGINNING at a 1/2” iron rod with yellow plastic cap stamped “ R L G found for comer at the
   intersection of the northeasterly cut-off line between the easterly right-of-way line of Cedar Springs
   Road (65 feet from center line) and the northerly right-of-way line of Pearl Street;

   THENCE North 03’42’ 10” West along said easterly line ofcedar Springs Road adistance of 197.34
   feet to an iron rod and an angle point;

   THENCE in an easterly and northeasterly direction leaving said easterly line of Cedar Springs Road
   and along a curve to the left whose chord bears North 65”23’58”East having a radius of 767.38 feet,
   a central angle of 44”02’24” and an arc length of 589.84 feet to a point for comer in the
   southwesterly line of Maple Avenue;

   THENCE South 45’30’1 0” East along the said southwesterly line of Maple Avenue, a distance of
   252.08 feet to an iron rod for comet at the intersection of said southwesterly line of Maple Avenue
   and the southwesterly cut-off line between the said southwesterly line of Maple Avenue and the
   westerly right-of-way line of McKinney Avenue (variable width);

   THENCE South 15°10’40” East along the said cut-off line a distance of 17.26 feet to an 1/2” iron
   rod with yellow plastic cap stamped ‘ T U G found for comer in the said westerly right-of-way line of
   McKinney Avenue;

   THENCE South 15°08’50” West continuing along said westerly line of McKinney Avenue a
   distance of 280.77 feet to achisel mark for comer at the intersection ofthe northwesterly cut-off line
   between the westerly line of McKinney Avenue and the northerly right-of-way line of Pearl Street;

   THENCE South 65“29’45” West along said cut-off line adistance of 12.76 feet to a chisel mark for
   comer at the intersection of said cut-off line and the northerly line of Pearl Street (100 feet wide at
   this point) and the beginning of a curve to the left;

   THENCE in a northwesterly direction along said northerly line of Pearl Street and along said curve
   to the left whose chord bears North 76’43’23” West, having a radius of 586.1 1 feet, a central angle
   of 24”09’34” and an arc length of 247.14 feet to a 1/2” iron rod with yellow plastic cap stamped
   “ R L G found at the end of said curve to the left;

   THENCE North 88’48’10” West continuing along said northerly line of Pearl Street a distance of
   54.66 feet to a ID’’ iron rod with yellow plastic cap stamped “ R L G found at the beginning of a
   curve to the lek,

   THENCE continuing along said northerly line of Pearl Street in a westerly and southwesterly
   direction along said curve to the left, having a radius of 597.32 feet, a central angle of08”37’00”and
   an arc length of 89.83 feet to a chisel mark at the end of said curve to the left;

   THENCE South 82”34’50” West continuing along said northerly line of Pearl Street a distance of
   218.03 feet to a chisel mark for comer at the intersection of the northeasterly cut-off line between
   said nonherly line of Pearl Street (96 feet wide at this point) and said easterly line of Cedar Springs
   Road;

   THENCE North 50’33’40” West along said cut-off line a distance of 13.68 feet to the POINT OF
   BEGINNING and containing 193,582 square feet or 4.4440 acres, more or less.




   T&.€mcent@lHiahland Cavital Management. L.P.
   6080490v.5 126597/WMOI                          A-24
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 37 of
                                         56




                                                EXHIBIT B

                                     RULES AND REGULATIONS

           1.      Sidewalks, halls, passageways, exits, entrances, elevators, escalators, stairways, and
   other common areas shall not be obstructed by Tenant or used by Tenant for any purpose other than
   for ingress to and egress from the Premises. Landlord shall in all cases retain the right to control and
   prevent access thereto by all persons whose presence, in the judgment of the Landlord, shall be
   prejudicial to the safety, character, reputation or interests of the Building, including its tenants and
   occupants. Nothing shall be swept or thrown into the corridors, halls, elevators or stairways.

           2.      No sign, placard, picture, name, advertisement or notice (a “Sign”) visible from the
   exterior of the Premises shall be inscribed, painted, affixed, installed or displayed by Tenant without
   the prior written consent of Landlord. Absent any such consent, Landlord shall have the right to
   remove any Sign without notice to and at the expense ofTenant. Any such consent shall be deemed
   to relate to only the particular Sign so consented to by Landlord and shall not be construed as
   dispensing with the necessity of obtaining the prior written consent of Landlord with respect to any
   other Sign. All approved Signs or lettering on doors and walls shall be inscribed, painted, affixed,
   installed, printed or otherwise displayed, at the expense of Tenant, by a person approved by
   Landlord and in a manner or style acceptable to Landlord.

           3.      No curtains, draperies, blinds, shutters, shades, screens or other coverings, awnings,
   hangings or decorations shall be installed or used in connection with any window or door of the
   Premises without the prior written consent of Landlord, except for normal and customary interior
   decorations to the Premises not visible from the exterior of the Building. In any event, any such
   items shall be installed so as to face the interior surface ofthe standard window treatment established
   by Landlord and shall in no way be visible from the exterior of the Building. No articles shall be
   placed or kept on the windowsills or any terraces so as to be visible from the exterior of the
   Building. No articles shall be placed against glass partitions or doors which might appear unsightly
   from the outside the Premises. No sashes, sash doors, skylights, windows or doors that reflect or
   admit light or air into the halls, passageways or other public places in the Building shall be covered
   or obstructed by Tenant without the prior written consent of Landlord.
           4.     Tenant shall not employ or permit any person(s) other than the janitorial contractor of
   the Landlord to clean the Premises without the prior written consent of Landlord. In the event ofany
   permitted person being employed by Tenant to do janitorial work, while in the Building and outside
   of the Premises such person(s) shall be subject to the control and direction of the Building’s
   management office (not as an agent or servant of Landlord); however, Tenant shall in all cases be
   responsible for the acts of such person(s).

           5.     Tenant and its employees, upon daily departure, shall cause (a) the doors of the
   Premises to be securely locked, and (b) to the extent practical shut off all faucets, valves and other
   control apparatuses to water and other resources, so as to prevent waste or damage. With the
   exception of permitting ingress and egress to the Building, Tenant shall keep doors(s) to the
   Building’s corridors on multi-tenant floors of the Building closed at all times.
          6.      Tenant shall not waste electricity, water, heating, air-conditioning or any other
   resources and shall cooperate fully with Landlord to assure the most effective utilization of such
   Building resources. Tenant shall not attempt to adjust any Building resource controls other than any
   thermostats specifically installed for Tenant’s use. No heating, air-conditioning unit or other similar
   apparatus shall be installed or used by Tenant without the prior written consent of Landlord.

           7.     Tenant shall not alter any lock or access device, nor shall Tenant install any new or
   additional lock, access device or bolt on any door of the Premises without the prior written consent
   of Landlord. In the event of any permitted installation, Tenant shall in each case furnish Landlord
   with a key for any such lock or device.

           8.     Landlord shall furnish Tenant, at no cost to Tenant, two (2) keys to the Premises.
   Tenant shall pay a reasonable charge for any additional keys furnished by Landlord. Landlord will
   provide Building one access card to each employee officing at the Premises free of charge. Tenant
   shall pay Landlord’s standard fee for any replacement access cards. Tenant shall not make or have
   made copies of any keys or card-keys furnished by Landlord. Tenant shall, upon the expiration or

   The CrescenI@/Hie,hland Caoi@l Management. L.P,
   6080490v.5 126597/00001                           B-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 38 of
                                         56




   sooner termination of its tenancy, deliver to Landlord all of such keys and card-keys, together with
   any of the keys relating to the Premises including, but not limited to, all keys to any vaults or safes
   which remain on the Premises. In the event ofthe loss of any keys furnished by Landlord to Tenant,
   Tenant shall pay Landlord (a) the cost thereof (less any deposit paid by Tenant) or (b) the cost of
   changing the subject lock(s) or access device(s) if Landlord deems it necessary to make such change.

           9.     The toilet rooms, toilets, urinals, washbowls, plumbing fixtures and any other
   Building apparatus shall not be used for any purpose other than that for which they were consmcted;
   and no foreign substance of any kind shall be thrown therein. Any loss, cost or expense relating to
   any breakage, stoppage or damage resulting from any violation of this rule shall be borne by Tenant.

           IO.     Tenant shall not permit any cooking on the Premises (except that private, non
   commercial use by Tenant and its employees of Underwriters’ Laboratory-approved equipment for
   the preparation of coffee, tea, hot chocolate and similar beverages, and for the heating of foods, shall
   be permitted; provided that such equipment is used in accordance with all applicable federal, state
   and city laws, codes, ordinances, rules and regulations). The Premises shall not be used for lodging
   or sleeping purposes. Ifthe Premises becomes infested with vermin or pests, Tenant, at its sole cost
   and expense, shall have such pests exterminated by Landlord approved exterminators.

           11,    All tenants will refer any contractors, contractor’s representatives and installation
   technicians rendering any services to them to Landlord for Landlord’s supervision and approval prior
   to commencement of any work.

            12.   Tenant shall not install any radio or television antenna, loudspeaker or other device
   on the roof or exterior of the Building without Landlord’s prior consent. Tenant shall not interfere
   with any radio or television broadcast or reception from within the Building.

           13.     The freight elevator shall be available for use by Tenant, subject to reasonable
   scheduling by Landlord. No furniture, freight, equipment, materials, supplies, packages, merchandise
   or other property shall be received in the Building or carried up or down the elevators, except
   between such hours and in such elevators designated by Landlord. Any deliveries, removals or
   relocations of large, bulky or voluminous items, such as furniture, office machinery and equipment,
   etc., can only be made after obtaining approval from the Landlord, which approval shall not be
   unreasonably withheld or delayed. The tenants assume all risks of damage to articles moved and
   injury to persons engaged in such movement, including without limitation damages and injury to
   equipment, property and personnel of Landlord resulting from acts in connection with suchdelivery,
   removal or relocation. All damages done to the Building by the installation or removal of any
   tenant’s property or caused by any tenant’s property within the Building, shall be repaired at the
   expense of such tenant.

            14.     Tenant shall not place a load upon any floor of the Premises which exceeds the load
    per square foot the floor was designed to carry, or any load allowed by law. Landlord shall have the
    right to prescribe the weight, size and position of safes, any library or other shelving, furniture or
    other heavy equipment brought into the Building, and Tenant shall bear the reasonable fees of any
    structural engineer hired by Landlord in connection therewith. Safes or other heavy objects shall, if
    considered necessary to Landlord, stand on wood strips of such thickness as determined by Landlord
    to be necessary to properly distribute the weight thereof. Landlord shall not be responsible for loss of
    or damage to any such safes or other heavy objects for any cause; all damages done to the Building
    by moving or maintaining of any such items shall be repaired at the expense of Tenant.

           15. No machinery other than the kind considered usual and standard for general office use
   shall be operated by any tenant in its leased area without the prior written consent of Landlord.
   Business machines or mechanical equipment ofTenant, which causes noise or vibration that may be
   transmitted to the structure of the Building or any space therein to such a degree objectionable to
   Landlord or any other tenants or occupants of the Building, shall be placed and maintained by
   Tenant, at Tenant’s expense, on vibration eliminators or other devices sufficient to eliminate such
   noise or vibration. Tenant shall bear the reasonable fees ofany acoustical or structural engineer hired
   by Landlord in connection therewith.

           16.     Tenant shall not mark, drive nails or screws, or drill into the partitions, ceilings or
   floors of the Premises or in any way deface the Premises except for normal and customary interior
   decorations.
                             . .

   The CresccntWHiehland CaDifal Manaeement. L.P.
   6080490v.5 126597/oooO1                           B-ii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22           Page 39 of
                                         56




           17.    Tenant shall not install, maintain or operate on the Premises any vending machine
   without the prior written consent of Landlord, which consent shall not be unreasonably withheld so
   long as the vending machine is for the sole use of Tenant’s employees.

           18.    No animals (other than those assisting the handicapped), including reptiles, birds, fish
   (or aquariums), or other non-human, non-plant living things or organic Christmas decor of any kind
   shall be allowed in the Building.

           19.    There shall not be used in the Building any hand trucks, except those equipped with
   rubber tires and side guards, or any other material handling equipment, except as approved in
   advance in writing by Landlord. No scooters, roller skates, roller blades, bicycles, and no other
   vehicles of any kind shall be brought into and operated within the Property. Bicycles and vehicles
   may only be parked in areas designated for such purpose.

           20.     Tenant shall store all of its trash and garbage within the interior of the Premises. No
   materials shall be placed in the Building’s trash boxes or receptacles if such material is of such a
   nature that it may not be disposed of in the ordinary and customary manner, or if such an act would
   violate any law or ordinance governing such removal and disposal.

          21.      Canvassing, soliciting, distributing of handbills or any other written material, and
   peddling in the Building are prohibited; Tenant shall cooperate to prevent suchactivity. Tenant shall
   not engage in office-to-office solicitation of business from other tenants or occupants of the
   Building.

           22.    Landlord reserves the right to exclude or to expel from the Building any person who,
   in Landlord’s judgment, is intoxicated or under the influence of liquor or drugs, or who is in
   violation of any of these Rules and Regulations.

           23.    Tenant shall comply with all safety, fire protection and evacuation procedures and
   regulations established by Landlord or any governmental agency. No firearms or weapons of any
   kind are allowed within the Premises or the Building.

          24.      No tenant shall invite to its premises, or permit the visit of, persons in such numbers
   or under such conditions to interfere with the use and enjoyment of any of the plazas, entrances,
   corridors, escalators, elevators, and other facilities of the Building by other tenants.

           25.    Landlord will not be responsible for lost or stolen personal property, money or
   jewelry from any tenant’s Premises or public or common areas regardless of whether such loss
   occurs when the area is locked against entry or not, except as may be otherwise set forth in the
   Lease. Tenant assumes any and all responsibility for protecting the Premises from theft, robbery and
   pilferage by taking necessary steps including, but not limited to, keeping doors locked and other
   means of entry to the Premises closed.

           26.     Any additional or special requirements of Tenant shall be attended to only upon
   application to the office of the Building by an authorized individual, Employees of Landlord shall
   not perform any work or do anything outside of the regular duties unless under special instructions
   from Landlord. No such employees shall admit any person (Tenant or otherwise) to any office
   without specific instructions from Landlord.

           27.     Landlord may waive any of these Rules and Regulations for the benefit of any
   particular tenant or occupant of the Building in any particular instance; however, no such waiver by
   Landlord shall be construed as a waiver of these Rules and Regulations with respect to any other
   tenant or occupant thereof. Any revised rules and regulations, when made and written notice thereof
   is given to a tenant, shall be binding upon it in like manner as if originally herein prescribed.
           28.   Landlord shall provide and maintain an alphabetical directory board for all tenants
   (including Tenant and Tenant’s third party occupants) in the main lobby of the Building.

           29.     All mail chutes located in the Building shall be available for use by Landlord and all
   tenants of the Building according to the rules of the United States Postal Service.

         These Rules and Regulations are provided as a general guideline. Please refer to your Lease
   Agreement for information specific to your tenancy,


   n e Crescent@/Hi@hlandCaoital Manaeement L.P.
   6080490v.5 126597/oOoO I                         B-iii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22        Page 40 of
                                         56




                                                EXHIBIT C

                                     COMMENCEMENT LETTER

   Re:      Office Lease dated                      2011 (the “Lease”) between CRESCENT TC
            INVESTORS, L.P. (“Landlor#’)        A   HIGHLAND CAPITAL MANAGEMENT, L.P.
            (“Tenanf‘) for the Premises, the Rentable Square Footage of which is 43,515 square feet,
            located on the 7Ihfloor of The Crescent@. Unless otherwise specified, all capitalized terms
            used herein shall have the same meanings as in the Lease.

   Landlord and Tenant agree that:

   Tenant has accepted possession of the Premises. The Premises are usable by Tenant as intended;
   Landlord has no fkrther obligation to perform any construction, and Tenant acknowledges that both
   the Building and the Premises are satisfactory in all respects.

   The Commencement Date of the Lease is                        ,2012

   The Expiration Date of the Lease is the last day of                   9-.



   Tenant’s Address at the Premises after the Commencement Date is:




                     Attention:
                     Phone:
                     Fax:
   The Termination Fee as of the date hereof is $

   All other terms and conditions of the Lease are ratified and acknowledged to be unchanged.

            EXECUTED as of                          ,20-.

                                                            {ATTACH APPROPRIATE
                                                            SIGNATURES}




   The CrescentWHiehland Cavital Manacement. L.P.
   6080490v.5 126597/000001                           C-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 41 of
                                         56




                                                EXHIBIT D

                                             WORK LETTER

            This Work Letter is attached as an Exhibit to an Office Lease (the “Leme”) between
    CRESCENT TC INVESTORS, L.P., as Landlord, and HIGHLAND CAPITAL MANAGEMENT,
    L.P., as Tenant, for the Premises, the Rentable Square Footage of which is 43,515 square feet,
    located on the 7Ihfloor of the Building. Unless otherwise specified, all capitalized terms used in this
    Work Letter shall have the same meanings as in the Lease. In the event of any conflict between the
    Lease and this Work Letter, the latter shall control. Pursuant to the terms of the Property
    Management Agreement executed by Landlord and Crescent Property Services, Inc. (“CPP),CPS
    has agreed to perform certain obligations as Landlord’s agent and on Landlord’s behalf, including
    the obligations set forth below.
            1.      Construction. Tenant agrees to construct leasehold improvements (the “Tenant
    Work”) in a good and workmanlike manner in and upon the Premises, at Tenant’s sole cost and
    expense, in accordance with the following provisions. Prior to the commencement of the Tenant
    Work, Tenant shall submit to CPS for CPS’s approval complete plans and specifications for the
    construction of the Tenant Work (“Tenonl’sPlans”). Within IO days after receipt ofTenant’s Plans,
    CPS shall review and either approve or disapprove Tenant’s Plans, which approval shall not be
    unreasonably withheld. IfCPS disapproves Tenant’s Plans, or any portion thereof, CPS shall notify
    Tenant thereof and of the revisions CPS requires before CPS will approve Tenant’s Plans and Tenant
    shall submit to CPS, for CPS’s review and approval, plans and specifications incorporating the
    required revisions. The final plans and specifications approved by CPS are hereinafter referred to as
    the “Approved ConstructionDocuments”. Tenant will employ experienced, licensed contractors,
    architects, engineers, subcontractors and other consultants, approved by CPS (which approval shall
    not be unreasonably withheld or delayed), to construct the Tenant Work and will require in the
    applicable contracts that such parties (a) carry insurance in such amounts and types ofcoverages as
    are reasonably required by Landlord, and (b) design and construct the Tenant Work in a good and
    workmanlike manner and in compliance with all Laws. Notwithstandingthe immediately preceding
    sentence to the contrary, Tenant must employ subcontractors from CPS’s approved subcontractor list
    for mechanical, electrical, plumbingand fireflife safety work. Unless otherwise agreed to in writing
    by CPS and Tenant, all work involved in the construction and installation of the Tenant Work shall
    be carried out by Tenant’s contractor under the sole direction of Tenant, in compliance with all
    Building rules and regulations and in such a manner so as not to unreasonably interfere with or
    disturb the operations, business, use and enjoyment ofthe Property by other tenants in the Building
    or the structural calculations for imposed loads. Tenant shall obtain from itscontractors and provide
    to CPS a list of all subcontractors providing labor or materials in connection with any portion ofthe
    Tenant Work prior to commencement of the Tenant Work. Tenant warrants that the design,
    construction and installation ofthe Tenant Work shall conform to the requirements ofall applicable
    Laws, including building, plumbing and electrical codes and the requirements of any authority
    havingjurisdiction over, or with respect to, such Tenant Work, failing which, Tenant shall cause the
    same to comply, at Tenant’s sole cost and expense. Upon completion of the Tenant Work, Tenant
    shall provide CPS with electronic and as-built drawings, at no cost to CPS or Landlord.

           2.       m.    Subject to the terms and conditions of this Paragraph 2, Landlord will provide
    Tenant with an allowance (the “Reimbursement Allowance”) to be applied towards the cost of
    constructing the Tenant Work.

                     (A)     Landlord’s obligation to reimburse Tenant for Tenant’s construction of the
    Tenant Work shall be: (i) limited to actual costs incurred by Tenant in its construction ofthe Tenant
    Work; (ii) limited to an amount up to, but not exceeding, $47.50 multiplied by the Rentable Square
    Footage of the Premises; and (iii) conditioned upon Landlord’s receipt of written notice (which
    notice shall be accompanied by invoices and documentation set forth in subparagraph 2(B) below)
    from Tenant that all Tenant Work has been completed and accepted by Tenant. The cost of (a) all
    space planning, design, consulting or review services and construction drawings, (b) extension of
    electrical wiring from Landlord’s designated location(s) to the Premises, (c) purchasing and
    installing all building equipment for the Premises (including any submeters and other above building
    standard electrical equipment approved by CPS), (d) required metering, re-circuiting or re-wiring for
    metering, equipment rental, engineering design services, consulting services, studies, construction
    services, cost of billing and collections, (e) materials and labor, and ( f ) an asbestos survey of the
    Premises if required by applicable Law, shall all be included in the cost of the Tenant Work and may

    mIhClescentlQ/HinhlandCaDital Manaaement. L.P.
    6080490v.S 126J97/OWo1                           D-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 42 of
                                         56




    be paid out of the Reimbursement Allowance, to the extent sufficient funds are available for such
    purpose. Tenant acknowledges that an asbestos survey will probably be required by applicable Law
    and that the time required for such asbestos surveys should be incorporated in Tenant’s construction
    planning. Any reimbursement obligation of Landlord under this Work Letter shall be applied solely
    to the purposes specified above, as allocated, within 360 days after the Effective Date or be forfeited
    with no further obligation on the part of Landlord. Notwithstanding anything to the contrary
    contained in the foregoing, Tenant may elect to fund the Tenant Work and forego the entire
    Reimbursement Allowance in which event Tenant will receive an abatement against Base Rent for a
    period of 17.5 months commencing on May 1,2012 and Landlord will have no obligation to pay the
    Reimbursement Allowance hereunder.

                     (B)      Landlord shall pay the Reimbursement Allowance to Tenant within thirty-one
    (31) days following Landlord’s receipt of (i) third-party invoices for all costs incurred by Tenant in
    constructing and completing all Tenant Work; (ii) evidence that Tenant has paid the invoices for all
    such costs; and (iii) lien waivers from any contractor or supplier who has constructed or supplied
    materials for all Tenant Work. If the costs incurred by Tenant in constructing the Tenant Work
    exceed the Reimbursement Allowance, then Tenant shall pay all such excess costs and Tenant agrees
    to keep the Premises and the Property free from any liens arising out of the non-payment of such
    costs. In the event Tenant elects to fund the Tenant Work and take the Base Rent abatement in lieu
    of the Reimbursement Allowance, Tenant shall be required to submit to Landlord a copy of the
    contract with the general contractor and a final lien waiver from the general contractor upon the
    completion of the Tenant Work.

                    (C) All installations and improvements now or hereafter placed in the Premises
    shall be for Tenant’s account and at Tenant’s cost. Tenant shall pay separately assessed ad valorem
    taxes thereon and increased insurance solely attributable thereto, which cost shall be payable by
    Tenant to Landlord as additional Rent within 30 days after receipt of an invoice therefor. Tenant’s
    failure to pay such cost shall constitute an event of default under the Lease, subject to applicable
    notice and cure period.

            3.      ADA Compliance. Landlord shall, as an Operating Expense, be responsible for
    ADA compliance for the core areas of the Building (including elevators, Common Areas and service
    areas), the Property’s parking facilities, the Building standard restrooms located on the floors on
    which the Premises are located, and all points of access into the Property; provided that Operating
    Expenses shall not include any costs to bring any such areas into compliance with ADA or other
    applicable Laws in existence and applicable to the Property on the Effective Date. Tenant shall, at
    its expense, be responsible for ADA compliance in the Premises, including any restrooms other than
    the Building standard restrooms. The Building standard restrooms shall be the two (2) restrooms
    located in the core area ofeach floor of the Building. Notwithstanding the preceding sentence to the
    contrary, Landlord will deliver the Building standard restrooms in the Premises in compliance with
    ADA applicable to new construction without the benefit of any grandfathering provisions as of the
    Delivery Date and shall be responsible for any future ADA compliance in such restrooms as an
    Operating Expense. Neither Landlord nor CPS shall be responsible for determining whether Tenant
    is a public accommodation under ADA or whether the Approved Construction Documents comply
    with ADA requirements. Such determinations, if desired by Tenant, shall be the sole responsibility
    of Tenant. CPS’s approval of the Approved Construction Documents shall not be deemed a
    statement of compliance with applicable Laws, nor of the accuracy, adequacy, appropriateness,
    functionality or quality of the improvements to be made according to the Approved Construction
    Documents.

            4.      Oversight and Coordination. Construction ofthe Tenant Work shall be subject to
    oversight and coordination by CPS, but such oversight and coordination shall not subject CPS or
    Landlord to any liability to Tenant, Tenant’s contractors or any other person. CPS has the right to
    inspect construction of the Tenant Work from time to time. Within 30 days following the date of
    invoice, which shall not be given until completion of the Tenant Work, Tenant shall, for oversight
    and coordination of the construction of the Tenant Work, pay Landlord a Construction Supervisory
    Fee equal to 1.5% of the aggregate contract price for the Tenant Work; provided, however, in no
    event shall the Construction Supervisory Fee exceed $29,350.00. Tenant’s failure to pay such fee
    when due shall constitute an event of default under the Lease, subject to applicable notice and cure
    periods. Landlord and CPS approve of Tenant’s use of Transwestern Project Management Services
    to oversee the Tenant Work on behalf of Tenant.



    The Crescen@/H(iehland Capital Manaeement. L.p.
    6080490v.5 126597/00001                           D-ii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 43 of
                                         56




             5.       Landlord’s Base Buildinp Work. On or before the Outside Delivery Date ,
     Landlord will, at its sole cost and expense, (a) repair or replace all damaged exterior window
     coverings, which are damaged at any time prior to the Delively Date, and (b) remove the existing
     interior staircase between the 6’and i”hfloor ofthe Building and seal the penetration located within
     the Premises (collectively, the “Landlord Work”).

           6.   Assumption of Risk and Waiver. TENANT HEREBY ASSUMES ANY AND
     ALL RISKS INVOLVED WITH RESPECT TO THE TENANT WORK AND HEREBY
     RELEASES AND DISCHARGES CPS AND ALL LANDLORD PARTIES FROM ANY AND
     ALL LIABILITY OR LOSS, DAMAGE OR INJURY SUFFERED OR INCURRED BY TENANT
     OR THIRD PARTIES IN ANY WAY ARISING OUT OF OR IN CONNECTION WITH THE
     TENANT WORK.

             7.      Tenant Changes. At any time after the Approved Construction Documents are
     approved by CPS and thereafter throughout Tenant’s prosecution of the Tenant Work, Tenant shall
     be permitted to’ direct changes in the Tenant Work (each a “Tenant Change Order’’) (it being
     agreed, however, that Tenant must obtain CPS’s consent before prosecuting any Tenant Change
     Order that results in a charge of $2,500.00 or more (each, a “Material Tenant Change Order”)).
     Within seven (7) days after its receipt of any proposed Material Tenant Change Order, CPS shall
     give its written approval thereto, which approval shall not be unreasonably withheld, or provide
     Tenant with reasonable specificity of CPS’s objections thereto. Upon its receipt of any objections
     from CPS, Tenant, if it wishes to pursue such Material Tenant Change Order, shall submit such
     revisions or modifications to CPS. Within five ( 5 ) days following receipt by CPS ofsuch revisions
     or modifications, CPS shall give its written approval thereto or shall request other revisions or
     modifications therein (but relating only to the extent Tenant has failed to comply with CPS’s earlier
     requests). The preceding two sentences shall be implemented repeatedly until CPS gives its written
     approval to the Material Tenant Change Order in question. Once approved by CPS, a Material
     Tenant Change Order shall become part of the Approved Construction Documents and the work
     shown on such Material Tenant Change Order shall be part of the Tenant Work.

             8.     Coooeration. CPS and/or Landlord, if applicable, at Tenant’s expense, shall
     reasonably cooperate with Tenant’s efforts to obtain any permits, certificates or final approvals in
     connection with any portion of the Tenant Work including, without )imitation, executing and
     delivering any documents or instruments that CPS or Landlord is required to sign and which are
     reasonably required by Tenant in connection therewith. Except for the Construction Supervisory
     Fee, Landlord and CPS shall not be entitled to impose upon Tenant any charges or fees of any kind
     (including, without limitation, charges or fees for profit, overhead or supervision, or for the use of
     the Building’s freight elevator) in connection with any Tenant Work.

                                 [Remainder of page intentionally left blank]




    The CrescenIWHiehland CaDital Management, L.P.
    6080490v.5 126597K~W11                           D-iii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22          Page 44 of
                                         56




                                                     m:
                                                     CRESCENT PROPERTY SERVICES, INC.,
                                                     a Delaware corporation




                                                     TENANT:

                                                     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                     a Delaware limited partnership

                                                     By:     Strand Advisors, Inc., its -
                                                                                        general partner


                                                             By:
                                                             Name:     ,I   M   &df'
                                                                                  >
                                                                                  ,'/
                                                             Title:


   AGREED, ACKNOWLEDGED AND ACCEPTED
   by Landlord as of the 2 day of 201 1 :

   CRESCENT TC INVESTORS, L.P.,
   a Delaware limited partnership

   By:     Crescent TCI GP, LLC,
           a Delaware limited liability company,
           its general partner



           Name:




   The CrcscentQ'Hiehland CaDital Mananemenc, L.P,
   6080490v.5 126597~OooOO1                           D-iv
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22            Page 45 of
                                         56




                                                EXHIBIT E

                                       PARKING AGREEMENT

          This Parking Agreement (the “Agreemenf”)is attached as an Exhibit to an Office Lease (the
   “Lease”) between CRESCENT TC INVESTORS, L.P., as Landlord, and HIGHLAND CAPITAL
   MANAGEMENT, L.P., as Tenant, for the Premises, the Rentable Square Footage of which is 4351 5
   square feet, located on the 7~ floor ofthe Building. Unless otherwise specified, all capitalized terms
   used in this Agreement shall have the same meanings as in the Lease.
   I,      As of the date Tenant occupies the Premises for the conduct of its business operations
   therein, Tenant shall have the right to lease up to 135 permits allowing access to unreserved spaces
   in parking facilities which Landlord provides for the use of tenants and occupants of the Building
   (the “Parking Facilities”). Tenant shall have the right to convert up to I8 of such unreserved
   permits to reserved parking permits allowing access to reserved parking spaces on the second level
   of the Parking Facilities. Upon 30 days prior written notice to Tenant, which notice shall not be
   given before November 1, 2012 unless Landlord requires the applicable parking spaces in
   connection with a lease of the 15‘) floor of 200 Crescent Court, Landlord may redistribute up to 45
   of Tenant’s unreserved parking spaces (the “Red~tribufedSpnces‘3      to the garage for The Crescent@
   Atrium (the “Afrium Gorage”). During the Term (including any renewal or extension), Tenant shall
   pay Landlord’s quoted monthly contract rate (as set from time to time) for each unreserved and
   reserved permit, plus any taxes thereon. The current monthly contract rate for each reserved parking
   permit is $180.00 plus tax. The current monthly contract rate for each unreserved parking permit is
   $90.00 plus tax for the Parking Facilities, and $65.00 plus tax for the Atrium Garage.
   Notwithstanding anything to the contrary contained in the foregoing, the monthly contract rates
   specified for each reserved and unreserved parking permit above shall be fixed for the first three (3)
   years of the initial Term.

   2.      Tenant shall at all times comply with all Laws respecting the use of the Parking Facilities.
   Landlord reserves the right to adopt, modify, and enforce reasonable rules and regulations governing
   the use of the Parking Facilities or the Property, from time to time, including any key-card, sticker,
   or other identification or entrance systems and hours of operations. Landlord may refuse to permit
   any person who violates such rules and regulations to park in the Parking Facilities, and any
   violation of the rules and regulations shall subject the automobile in question to removal from the
   Parking Facilities.

   3.       Tenant may validate visitor parking by such method or methods as Landlord may approve, at
   the validation rate (as set from time to time) generally applicable to visitor parking. Unless specified
   to the contrary above, the parking spaces for the parking permits provided hereunder shall be
   provided on an unreserved, “firstame, first-served” basis. Tenant acknowledges that Landlord has
   arranged or may arrange for the Parking Facilities to be operated by an independent contractor, un-
   affiliated with Landlord. In such event, Tenant acknowledges that Landlord shall have no liability
   for claims arising through acts or omissions of such independent contractor. Landlord shall have no
   liability whatsoever for any damage to vehicles or any other items located in or about the Parking
   Facilities, and in all events, Tenant agrees to seek recovery from its insurance carrier and to require
   Tenant’s employees to seek recovery from their respective insurance carriers for payment of any
   property damage sustained in connection with any use of the Parking Facilities. Landlord reserves
   the right to assign specific parking spaces, and to reserve parking spaces for visitors, small cars,
   handicapped persons and for other tenants, guests of tenants or other parties, with assigned and/or
   reserved spaces. Such reserved spaces may be relocated as determined by Landlord from time to
   time, and Tenant and persons designated by Tenant hereunder shall not park in any such assigned or
   reserved parking spaces. Landlord also reserves the right to close all or any portion of the Parking
   Facilities, at its discretion or if required by casualty, strike, condemnation, repair, alteration, act of
   God, Laws, or other reason beyond Landlord’s reasonable control; provided, however, that except
   for matters beyond Landlord’s reasonable control, any such closure shall be temporary in nature. If
   Tenant’s use of any parking permit is precluded for any reason, Tenant’s sole remedy for any period
   during which Tenant’s use ofany parking permit is precluded shall be abatement ofparking charges
   for such precluded permits. Tenant shall not assign its rights under this Agreement except in
   connection with a Permitted Transfer, a Permitted Sublease or a Transfer approved by Landlord.



   The CrescenWHiehland Cauital Manacement L.P.
   ~ ) 8 0 4 9 0 ~ .126~97rncaoi
                    5                                 E-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 46 of
                                         56




   4.      Tenant’s failure to pay for any ofthe above-referenced parking permits constitute an event of
   default under the Lease, subject to applicable notice and cure periods. In the event of any failure to
   comply with any provision of this Agreement, Landlord shall have the right to deny parking rights to
   any person violating the terms of this Agreement or the rules and regulations governing parking at
   the Property.




  The CrescentWHinhland CaDiIal Manaeement. L.P.
  6080490v.5 126597/MH101                          E-ii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 47 of
                                         56




                                               EXHIBIT F

          FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
                               AGREEMENT


   THIS AGREEMENT is made and entered into as of the date set forth below by and between
                                    ,(“Tenant”);                                ,(“Landlord”); and
   Bank of America, N.A., as successor by merger to LaSalle Bank,N.A., as Trustee for the registered
   holders of Greenwich Capital Commercial Funding Corp., Commercial Mortgage Trust 2005-GG3,
   Commercial Mortgage Pass-Through Certificates, Series 2005-GG3, whose Master Servicer is
   Midland Loan Services, Inc. (collectively, “Lender”), as follows:

                                                RECITALS

   LENDER is now the holder of a Mortgage or Deed ofTrust, which secures or will secure a Note in
   the original principal amount of $                        . The Mortgage or Deed of Trust and any
   other security instruments, executed by the Landlord in favor of Lender, encumber the real property,
   together with the buildings and improvements on that property, described as “Exhibit A”, which is
   attached to this document; and

   TENANT is the holder of a lease (the “Lease”) dated                           from Landlord, further
   amended by instrument(s) dated                          (such lease, together with the amendments
   referenced above, are collectively referred to as “the Lease”) covering certain premises more
   particularly described in the Lease (referred to later as the “Leased Premises”); and

   TENANT, LANDLORD AND LENDER desire to confirm their understanding with respect to the
   Lease and the Mortgage or Deed of Trust;

   ACCORDINGLY, in consideration of the mutual covenants and agreements contained in this
   instrument, Tenant, Landlord and Lender agree and covenant as follows:

       1. Now and at all times in the future, the Lease and the rights of the Tenant shall be subject and
   subordinate to the above Mortgage or Deed of Trust, and to all renewals, modifications or extensions
   of that Mortgage. However, such renewals, modifications and extensions shall be subject and
   entitled to the benefits of the terms of this Agreement.

       2. So long as Tenant is not in default in the payment of rent or in Tenant’s performance of any
   of the terms, covenants or conditions of the Lease (beyond any period given Tenant to cure such
   default):


       a) Lender shall not diminish nor interfere with Tenant’s possession ofthe Leased Premises, or
          Tenant’s rights and privileges under the Lease or lease renewals, modifications or extensions
          that may be affected in accordance with any options under the Lease.

       b) Tenant’s occupancy of the Leased Premises shall not be disturbed, affected or impaired by
          Lender during the term of the Lease or any such renewals, modifications or extensions of the
          Lease.

       c) Tenant, or any leasehold mortgagee of Tenant (“Tenant’s Mortgagee”) shall not be named or
          joined in any action or proceeding brought by lender to enforce any of its rights in the event
          of default under the Note, Mortgage (or Deed of Trust), unless such joinder be required by
          law for effecting those remedies available under the security instruments. Such joinder
          would ONLY be for the purposes of effecting those remedies, but not for the purpose of
          terminating the Lease or affecting Tenant’s’right to possession.

       d) If the interests of Landlord shall be transferred to and owned by Lender by reason of
          foreclosure or other proceedings or by any other manner, and Lender succeeds to the
          interests of the Landlord under the Lease, Tenant shall be bound to Lender under all of the
          terms, covenants and conditions of the Lease for the balance of the term remaining and for
          any extensions or renewals which may be effected in accordance with any option granted in
          the Lease, with the same force and effect as if Lender were the Landlord under the Lease.

   The CrescentWHinhland CaDital Management. L.P.
   608045Qv.5 126597/00001                          F-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22            Page 48 of
                                         56




           Tenant agrees to attorn to Lender as its Landlord, such attornment to be effective and self-
           operative without the execution of any further instruments on the part of any of the parties to
           this Agreement immediately upon Lender succeeding to the interest of the Landlord under
           the Lease. The respective rights and obligations of Tenant and Lender upon such attornment,
           to the extent of the then remaining balance of the term of the Lease and any such extensions
           and renewals, shall be and are the same as now set forth. The parties’ intent is to incorporate
           the Lease in this Agreement by reference with the same force and effect as if set forth at
           length in this Agreement.


       3. During the period of Lender’s ownership of Landlord’s interest in the Lease, Tenant and
   Tenant‘s Mortgagee shall have the same remedies against Lender for the breach of an agreement
   contained in the Lease that Tenant and Tenant’s Mortgagee would have had against the Landlord if
   Lender had not succeeded to Landlord’s interest; provided, however, that even though provisions in
   the Lease may be to the contrary, Lender shall not be:

           (a) liable for any act or omission of any prior landlord arising under the Lease (including the
           Landlord) or subject to any offsets, defenses or counterclaims which Tenant may have
           against any prior landlord arising under the Lease (including the Landlord); or,

           (b) bound by any rents or additional rent which Tenant might have paid for
           more than the current month to any prior landlord (including the Landlord); or

           (c) bound by any amendment or modification of the Lease made without its
           consent; or,

           (d) liable for any security deposited under the Lease unless such security has been physically
           delivered to Lender.

          Provided, however, that the Lender shall not be relieved from responsibility for failure to
   perform any obligation under the Lease which, although such failure may have begun prior to
   Lender succeeding to Landlord’s interest, thereafter continues. In such event, Lender’s
   responsibility shall be determined as ifthe failure had first arisen upon the day Landlord’s title to the
   Subject Property succeeds to Lender.

       4. Tenant shall promptly notify Lender of any default, act or omission of Landlord which would
   give Tenant the right, immediately or after the lapse of a period of time, to cancel or terminate the
   Lease or to claim a partial or total eviction (“a Landlord Default”). In the event of a Landlord
   Default, the Tenant shall not exercise any rights available to it until it has given written notice of
   such Landlord Default to Lender; and Lender has failed within thirty (30) days after Lender receives
   such notice, to cure or remedy the Landlord Default. If the same can not be reasonably remedied
   within such thirtyday period, then Lender shall have a reasonable period for remedying such
   Landlord Default. However, in any event, Lender’s time to cure such default shall not be less than
   the period of time the Landlord would be entitled to cure such default pursuant to the terms of the
   Lease. Lender shall have no obligation under this paragraph to remedy any Landlord Default.

       5. The terms “holder of a mortgage” and “Lender”or any similar tern in this document or in the
   Lease shall be deemed to include Lender and any of its successors or assigns, including anyone who
   shall have succeeded to Landlord’s interests by, through or under foreclosure of the Mortgage or
   Deed of Tmst, or by deed in lieu of such foreclosure or otherwise.

       6 . The Landlord has assigned or will assign to Lender all oflandlord‘s right, title and interest in
   the Lease by an Assignment of Rents and Leases (“Rent Assignment”). If in the future there is a
   default by the Landlord in the performance and observance ofthe terms of the Note or Mortgage or
   Deed of Trust, the Lender may, at its option under the Rent Assignment, require that all rents and all
   other payments due under the Lease be paid directly to Lender. Upon notification to that effect by
   the Lender to the Landlord and the Tenant, the Landlord HEREBY IRREVOCABLY
   AUTHORIZES AND DIRECTS the Tenant and the Tenant agrees to pay any payments due under
   the terms of the Lease to the Lender. Such payments shall constitute payments under the terms of
   the Lease and Landlord shall have no claim against Tenant by reason of such payments made to
   Lender. Tenant shall make such payments to Lender regardless of any right of setoff, counterclaim
   or other defense that Tenant may have against Landlord. Neither the Rent Assignment nor its

   The Crerentg,IHiehland Caoital M a n a m
   6080490v.5 126597/OOOO1                           F-ii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22            Page 49 of
                                         56




   implementation shall diminish any obligation of the Landlord under the Lease or impose any such
   obligations on the Lender.

        7. Any notice, or request or other communicationrequired by this Agreement to be given shall
   be in writing and shall be: (a) personally delivered; or, (b) sent via nationally recognized overnight
   courier; or, (c) transmitted by postage prepaid registered or certified mail, return receipt requested.
   All such notices, requests or other communications shall be addressed to Tenant, Landlord or Lender
   at the addresses set forth below or such other address as the parties shall in like manner designate.
   All such notices and requests shall be deemed to have been given on the first to occur of: (i) the
   actual date received, or (ii) the date of delivery if personally delivered; or (iii) five (5) days
   following posting if transmitted by mail.

           If to Tenant:




           If to Landlord




           If to Lender:

                             Midland Loan Services, Inc.
                             10851 Mastin Blvd., Suite 700
                             Overland Park, KS 66210
                             Attention:                    ,Asset Manager
       8. This Agreement may NOT be modified except by a written agreement signed by the parties
   or their respective successors in interest. This Agreement shall inure to the benefit of and be binding
   upon the parties, their successors and assigns.




   The CrescentWHkhland Cadtal Management. L.P.
   6080490v.5 126597/00001                          F-iii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                 Entered 12/23/20 15:48:22         Page 50 of
                                         56




           IN RATIFICATION OF THIS AGREEMENT, the parties have placed their signatures and
   seals below, by and through their duly authorized officers on this date,
   2011.

                                                   “LENDER”


                                                   Bank of America, N.A., as successor by
                                                   merger to LaSalle Bank, N.A as Trustee for the
                                                   registered holders of Greenwich Capital
                                                   Commercial Funding C o p , Commercial Mortgage
                                                   Trust 2005-GG3, Commercial Mortgage Pass-
                                                   Through Certificates, Series 2005-GG3, by and
                                                   through its Master Servicer, Midland Loan Services,
                                                   Inc.




                                                           Bradley J. Hauger
                                                           Senior Vice President and
                                                           Servicing Officer


   STATE OF KANSAS                )
                                  ) ss.
   COUNTY OF JOHNSON              )

           On this __ day of                      ,2010, before me, aNotary Public in and for the State
   of Kansas, personally appeared Bradley J. Hauger, personally known to me (or proved to me on the
   basis of satisfactory evidence) to be the person who executed this instrument, on oath stated that he
   was authorized to execute the instrument, and acknowledged that he is the Senior Vice President and
   Servicing Officer of Midland Loan Services, Inc., to be the free and voluntary act and deed of said
   company for the uses and purposes mentioned in the instrument.

           IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and year
   first above written.




                                          (Print Name)
                                          NOTARY PUBLIC in and for the State of Kansas.


   My appointment expires




   The CrescenrWHkhIand Caoital Manaeemcnt. L.P.
   6080490v.5 126597/ooOo1                          F-iv
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22          Page 51 of
                                         56




                                                   "TENANT"




   STATE OF                                        1
                                                   ) ss.
   COUNTY OF                                       )

          On this -day of                         ,201 0, before me, aNotary Public in and for the State
   of              ,personally appeared                                         personally known to me
   (or proved to me on the basis of satisfactory evidence) to be the person who executed this
   instrument, on oath statedPat hdshe was authorized to execute the instrument, and acknowledged
   that hdshe is the                                              of
                   ,to be the free and voluntary act and deed of said                            for the
   uses and purposes mentioned in the instrument.

           lN WITNESS WHEREOF, I have hereunto set my hand and of?icial seal the day and year
   first above written.




                                                   (Print Name)
                                                   NOTARY PUBLIC in and for the State of



    My appointment expires




   The CrescentWHiahland Capital Manaaement L.P.
   6080490v.s 126s97mwo1                               F-v
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22           Page 52 of
                                         56




                                                  "LANDLORD"




   STATE OF                                       )
                                                  ) ss.
   COUNTY OF                                      1
           On this __ day of                       ,201 0, before me, a Notary Public in and for the State
   of               ,personally appeared                                          personally known to me
   (or proved to me on the basis of satisfactory evidence) to be the person who executed this
   instrument, on oath stated that hdshe was authorized to execute the instrument, and acknowledged
   that he/she is the                                              of
                    ,to be the free and voluntary act and deed of said                             for the
   uses and purposes mentioned in the instrument.

            RJ WITNESS WHEREOF, I have hereunto set my hand and official seal the day and year
   first above written.




                                                  (Print Name)
                                                  NOTARY PUBLIC in and for the State of



   My appointment expires




   p
   608049Ov.S 126597/00001                            F-vi
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22       Page 53 of
                                         56




                                                EXHIBIT G

                                     FORM OF LETTER OF CREDIT

                             Irrevocable Standby Letter of Credit No.



   Place and Date of Issue:                                Date and Place of Expiry:
              ,Texas,                 ,201-                           ,201- in          ,Texas
   Applicant:                                              Advising Bank:
                                                           Not Applicable



   Beneficiary:                                            Amount: USD
   Crescent TC Investors, L.P.                             (                Thousand and nollOO )
   777 Main Street, Suite 2000
   Fort Worth, Texas 76102
   Attn: C. Robert Baird



   Gentlemen:

   We hereby establish our Irrevocable Letter of Credit in your favor available by Beneficiary’s sight
   drafts drawn on                       accompanied by the original of this Letter of Credit and the
   following document:

          Written statement executed by any officer of Beneficiary, that (i) an event of default by
   Applicant exists under that certain Office Lease between Applicant and
   dated                  , 201- (as amended to date, the “W),          and (ii) such default exists
   beyond any applicable cure period provided in the Lease for such default, if any.

   Special Conditions:

   Draft must be marked: “Drawn under                            Letter of Credit No.               ,,



   We hereby engage with you that all drafts drawn under and in compliance with all the terms and
   conditions ofthis Letter of Credit will be duly honored ifdrawn and presented for payment between
   the hours of 8:OO am and 4:OO pm Monday through Friday on a day when
                                       is open for business at
   Dallas, Texas             on or before the expiration of this Letter of Credit.

   This Letter of Credit is subject to the International Standby Practices - ISP98, as the same may be
   revised from time to time.

   This Letter of Credit may be transferred by Beneficiary to one or more subsequent owners ofthe real
   property which is the subject of the Lease.

                                                           (Name of Bank)



                                                           By:
                                                           Name:
                                                           Title:




   The CrescentWHiehland Caoital Manaaement. L.P.
   6080490v.5 126597/00001                           G-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                  Entered 12/23/20 15:48:22        Page 54 of
                                         56




                                              RIDER NO. 1

                                        OPTIONS TO EXTEND

   A.       Renewal Period. Tenant may, at its option, extend the Term for two renewal periods of five
   years each (the “RenewalPeriods”)by written notice to Landlord (the “RenewalNotice”)given no
   earlier than 15 nor later than 9 months prior to the expiration of the Term (or the prior Renewal
   Period, as applicable), provided that at the time of such notice and at the commencement of such
   Renewal Period, (i) Tenant remains in occupancy of the Premises, and (ii) no uncured event of
   default exists under the Lease. The Base Rent payable during the Renewal Period shall be at the
   Market Rental Rate (hereinafter defined) for the Premises. Except as provided in this Rider No. 1,
   all terms and conditions of the Lease shall continue to apply during the Renewal Period, except that
   Tenant shall have no further Option to Extend the Term of the Lease after the second Renewal
   Period.
   B.       Acceotance. Within 30 days of the Renewal Notice, Landlord shall notify Tenant of the
   Base Rent for such Renewal Period (the “RentalNotice”). Tenant may accept the terms set forth in
   the Rental Notice by written notice (the “Acceptance Notice”) to Landlord given within 15 days
   after receipt of the Rental Notice. If Tenant timely delivers its Acceptance Notice, Landlord and
   Tenant shall, promptly upon receipt thereof, execute a lease amendment confirming the Base Rent
   and other terms applicable during the Renewal Period; provided that the execution of such lease
   amendment shall not be required to extend the Term of the Lease upon the terms contained in the
   Rental Notice, it being thi intent of the parties that Tenant’s Acceptance Notice is binding and
   irrevocable, except as otherwise provided herein. If Tenant fails timely to either (i) deliver its
   Acceptance Notice or (ii) request supporting documentatiomregarding Landlord’s determination of
   the Market Rental Rate set forth in the Rental Notice within 15 days after Tenant’s receipt of the
   Rental Notice, then this Option to Extend shall automatically expire and be of no further force or
   effect. In addition, this Option to Extend shall terminate upon assignment ofthis Lease or subletting
   of all or more than 25% ofthe Premises in the aggregate, other than pursuant to a Permitted Transfer
   or a Permitted Sublease.

   C.      Market Rental Rate. The “Markel RentalRate” is the rate (or rates) a willing tenant would
   pay and a willing landlord would accept for a comparable transaction (e.g., renewal, expansion,
   relocation, etc., as applicable, incomparable space in the Building) as ofthe commencement date of
   the applicable term, neither being under any compulsion to lease and both having reasonable
   knowledge of the relevant facts, considering the highest and most profitable use if offered for lease
   in the open market with a reasonable period of time in which to consummate a transaction. In
   calculating the Market Rental Rate, all relevant factors will be taken into account, including the
   location and quality of the Building, the Base Year, the Tax Base Year, lease term, amenities of the
   Property, condition of the space and any concessions and allowances commonly being offered by
   Landlord for comparable transactions in the Building. The parties agree that the best evidence ofthe
   Market Rental Rate will be the rate then charged for comparable transactions in the Building.
   Tenant shall be entitled to receive allowances and other concessions considered in connection with
   Landlord’s determination of the Market Rental Rate.

   D.      Sumorting Documentation. IfTenant timely requests supporting documentation regarding
   Landlord’s determination of the Market Rental Rate set forth in the Rental Notice, Landlord shall
   within ten (1 0) Business Days thereafter deliver to Tenant the terms ofall renewals entered into for
   the Building within the preceding six (6) month period for space, the Rentable Square Footage of
   which is not less than 75% and not more than 125% ofthe Rentable Square Footage ofthe Premises
   existing at such time (the “ComparableLease Informafiun”). The Comparable Lease Information
   shall include the Rentable Area of the space leased, the lease term, the tenant finish allowance (or
   cost of improvements to be paid for by Landlord), parking rental, free rent, brokerage fees and all
   other concessions granted by Landlord in connection with such lease or amendment. If the Market
   Rental Rate set forth in the Rental Notice results in a net effective rate per rentable square foot to
   Landlord of more than one hundred three percent (103%) of the net effective rate per rentable square
   foot of the average of the renewals described in the Comparable Lease Information, considering all
   of the economic terms of such comparable transactions, respectively, including, without limitation,
   the net rent, any tax or expense escalation or other financial escalation, the amount of brokerage
   commissions paid and any financial concessions, Landlord shall deliver to Tenant within ten (IO)
   days after delivery of the Comparable Lease Information a revised determination of the Market
   Rental Rate for the applicable Renewal Period which does not result in a net effective rate per
   rentable square foot of the Premises of more than one hundred three percent (103%) of the net
   The CrescentWHiehland Capital Manaeement. L.P.
   608099Ov.S 126597/0WOI                      Rider No. 1-i
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20                Entered 12/23/20 15:48:22       Page 55 of
                                         56




   effective rate per rentable square foot of the average of the renewals described in the Comparable
   Lease Information. If Tenant desires to exercise the renewal option based on the revised Market
   Rental Rate, Tenant shall notify Landlord of Tenant’s exercise of such option within fifteen (15)
   days after Tenant’s receipt of the revised Market Rental Rate.




   The CrescenFBIHiehlandCav-
   6080490v.5 126597/00001                  Rider No. 1-ii
Case 19-34054-sgj11 Doc 1623-1 Filed 12/23/20 Entered 12/23/20 15:48:22                          Page 56 of
                                         56
                                CRESCENT   GENERAL
                              DISTRIBUTION  MEMOFOR
                          LEASES AND RELATED  DOCUMENTS




    FORM SUBMITTEDPREPARED BY:

    NAME OF RESPON



     TENANT: IHighland        Capital                                                                   I I




      Leasing Agent :
      For copying and distribution as follows:
                 El One (1) original to tenant   ;
                 0 One (1) original to leasing agent's lease files
                                                 1
                 0 One (1) copy to each outside leasing broker, as needed:
                 [m:     FOR cOXl,\lISSlOX AGREEhlEXTS, OXLY THE OUTSIDE BROKER GETS AN
                 ORIGINAL; NO COPIES ARE DISTRIBUTED TO Ah'      OTHER OUTSIDE PARTIES,
                 INCLUDING THE TENANT.]

      Property Manager:
      Building Files
                          1      Don Vxdeli                                  J (one 111 original) for
